Exhibit 10.5

AMENDED AND RESTATED MANUFACTURING SERVICES AGREEMENT

BY AND BETWEEN

EMERGENT BIOSOLUTIONS INC.

AND

APTEVO THERAPEUTICS INC.

DATED AS OF SEPTEMBER 28, 2017

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I  DEFINITIONS

2

 

 

ARTICLE II  GENERAL TERMS

11

 

 

 

 

 

2.1

Project Management

11

 

2.2

Exclusivity

12

 

2.3

Manufacturing and Product Quality

12

 

2.4

Master Batch Records

13

 

2.5

Improvements

13

 

2.6

Licenses

14

 

2.7

Arising Intellectual Property; Improvements

15

 

2.8

Delegation

16

 

2.9

Invoices

16

 

 

ARTICLE III  MANUFACTURING SERVICES

16

 

 

 

 

 

3.1

Purchases

16

 

3.2

Manufacturing

18

 

3.3

Storage, Use and Segregation of Work-in-Process and Product

19

 

3.4

Release Documents

19

 

3.5

[Reserved]

19

 

3.6

Product Inspection; Acceptance

19

 

3.7

Emergent Liability for Non-Conforming Batches

20

 

3.8

Cooperation in Investigations; Disposition of Non-Conforming Product

20

 

3.9

Withdrawals and Recalls

20

 

3.10

Title and Risk of Loss

21

 

3.11

Packaging

21

 

3.12

Labeling

21

 

3.13

New Jurisdictions

21

 

3.14

Price and Payment Terms

22

 

3.15

Automatic Pricing Adjustments

22

 

3.16

Other Pricing Adjustments

22

 

3.17

General Payment Terms

23

 

3.18

Payment without Deductions

23

 

3.19

Stability Testing

23

 

3.20

Regulatory Audits

23

 

3.21

Disposal or Maintenance of Products and Data

23

 

3.22

Second Source

24

 

3.23

Delivery Failures

24

 

 

ARTICLE IV  [reserved]

24

 

 

ARTICLE V  LOGISTICS SERVICES

24

 

 

 

 

 

5.1

Scope

24

 

5.2

Shipment of Products

24

 

5.3

Export Documentation

25

 

5.4

Price and Payment Terms

25

 

5.5

Delivery Loss

25

i



--------------------------------------------------------------------------------

 

 

 

 

Page

 

 

ARTICLE VI  CONFIDENTIALITY

25

 

 

 

 

 

6.1

Confidentiality

25

 

6.2

Protective Arrangements

27

 

 

ARTICLE VII  REPRESENTATIONS, WARRANTIES & COVENANTS

27

 

 

 

 

 

7.1

Warranties by both Parties

27

 

7.2

Additional Warranties by Emergent

28

 

7.3

Additional Warranties by Aptevo

29

 

7.4

Disclaimer of Warranties

29

 

 

ARTICLE VIII  INDEMNIFICATION AND LIMITATION ON LIABILITY

29

 

 

 

 

 

8.1

Indemnification by Emergent

29

 

8.2

Indemnification by Aptevo

30

 

8.3

Conditions

30

 

8.4

Limitation on Liability

31

 

8.5

Interaction with the SDA and other Ancillary Agreements

32

 

 

ARTICLE IX  TERM AND TERMINATION

32

 

 

 

 

 

9.1

Term

32

 

9.2

Termination

32

 

9.3

Outstanding Obligations

32

 

9.4

Manufacturing Failure; CMO Appointment

33

 

 

ARTICLE X  INSURANCE

34

 

 

 

 

 

10.1

Product Liability Insurance

34

 

10.2

Insurance; Liability to Third Persons

34

 

 

ARTICLE XI  DISPUTE RESOLUTION

34

 

 

 

 

 

11.1

Resolution Process

34

 

11.2

Arbitration

35

 

11.3

Expert Resolution for Lack of Agreement in Section 3.16.3

36

 

11.4

Interim Relief

36

 

11.5

Expenses

36

 

 

ARTICLE XII  MISCELLANEOUS

37

 

 

 

 

 

12.1

Provisions from the SDA

37

 

12.2

Notices

37

 

12.3

Force Majeure

37

 

12.4

Assignability

38

 

12.5

Independent Contractors

39

 

12.6

Bankruptcy

39

 

12.7

Survival

39

 

12.8

Further Assurances

40

 

12.9

Quality Agreement

40

 

 

 

ii



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MANUFACTURING SERVICES AGREEMENT

This AMENDED AND RESTATED MANUFACTURING SERVICES AGREEMENT, dated as of
September 28, 2017 (this “Agreement”), is made and entered into by and between
Emergent BioSolutions Inc., a Delaware corporation (“Emergent”), and Aptevo
Therapeutics Inc., a Delaware corporation (“Aptevo”).  Aptevo and Emergent are
referred to together as the “Parties” and individually as a “Party.”  Unless
otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the meaning set forth in the Separation and Distribution
Agreement (“SDA”) or, if not therein, in the Transition Services Agreement
(“TSA”), or, if not therein, in the Canadian Distributor Agreement (“CDA”), or,
if not therein, in the Product Licensing Agreement (the “PLA”), or, if not
therein, in the Trademark License Agreement (“TLA”), each dated as of July 29,
2016, by and between Emergent and Aptevo. The Parties acknowledge and agree that
this Agreement is an Ancillary Agreement under the SDA.

This Agreement supersedes, amends and restates in its entirety that certain
Manufacturing Services Agreement, dated as of July 29, 2016 (the “Original
MSA”), in compliance with Section 12.1 thereof.

WHEREAS, Aptevo and Emergent entered into the Original MSA, pursuant to which
Emergent provided certain services to Aptevo with respect to the Products (as
defined in the PLA) and with respect to the IXINITY product;

WHEREAS, Aptevo intends to sell, soon after the date first listed above, all of
its right, title and interest in and to the Products to Saol Therapeutics, Inc.
or an affiliate thereof (“Saol”) and assign, in connection therewith, its rights
under certain agreements between Emergent and Aptevo related to the Products to
Saol, including this Agreement as well as the CDA, PLA, and TLA, pursuant to the
terms of a LLC Purchase Agreement entered into between the parties (the
“Transaction”);

WHEREAS, in connection with the Transaction, Aptevo and Emergent desire to amend
and restate the Original MSA to remove all rights and obligations with respect
to the IXINITY product in order to separate such rights and obligations into a
stand-alone agreement to be entered into by and between Aptevo and Emergent as
of the date hereof;

WHEREAS, Aptevo and Emergent have entered into the SDA, the TSA, the CDA, the
TLA and the PLA;

WHEREAS, Aptevo is a therapeutics company pursuing the research, development,
and commercialization of pharmaceutical products; and

WHEREAS, Emergent has the capacity to meet Aptevo’s applicable manufacturing,
distribution and other needs with respect to the Products;

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and of
good and valuable consideration, it is agreed by and between the Parties as
follows:  

1



--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings.

“3PL Services” has the meaning set forth in ARTICLE V.

“Acceptance Criteria” means, with respect to a Product, the tests and other
factors set forth in the applicable Master Batch Record that, once satisfied,
require Aptevo to accept such Product as conforming to the Specifications and
other requirements set forth herein.

“Acquiring Entity” means a Person that (a) (i) acquires control (as defined in
the definition of Affiliate under the SDA), after the Effective Time, of Aptevo
or an Aptevo Affiliate or any member of the Aptevo Group to which rights or
interests under this Agreement or the PLA or with respect to any of the Products
have been assigned or licensed or (ii) is assigned any right or interest under
this Agreement or the PLA and (b) was a Third Party until the time of such
acquisition or assignment.

“Agreement” means this agreement, including any schedules.

“Applicable Laws” means (a) for Emergent, the Laws of the jurisdictions where
the Manufacturing Facility or Storage Facilities are located, as applicable, and
such other Laws as may govern Emergent’s performance of its Manufacturing
services and 3PL Services under this Agreement (but in no event shall any Laws
that may govern the distribution, marketing, import or export of the Products be
construed as Applicable Laws with respect to Emergent under this Agreement); and
(b) for Aptevo and the Products, the Laws of the United States, Canada, and any
other jurisdictions where the Products are manufactured, distributed, stored or
marketed.

“Aptevo Certificate of Analysis” means, with respect to a Batch of a Product,
the document for such Batch of such Product prepared by Aptevo, reporting the
results of testing of such Batch of Product.

“Aptevo IP” has the meaning set forth in Section 2.6.1.

“Aptevo Representative” has the meaning set forth in Section 2.1.2.

“Background Emergent IP” means any and all Intellectual Property rights owned or
controlled by Emergent or any of its Affiliates as of immediately after the
Effective Time or thereafter during the term of this Agreement, including its
rights in its own Confidential Information, trade secrets, and the like.

“Bankruptcy Code” has the meaning set forth in Section 12.6.

“Batch” means, with respect to a Product, a uniform quantity of drug substance
consisting of the Minimum Vials resulting from a single run of such Product
produced by a single execution of the instructions specified in the applicable
Batch Record within the meaning

2



--------------------------------------------------------------------------------

 

of 21 CFR part 210.3(b)(2) or within the meaning of 21 CFR part 600.3(x), or its
successor as in effect from time to time.

“Batch Record” means, with respect to a Product, the batch production and
control record containing the set of detailed processing instructions which are
to be followed by Emergent to produce one Batch of the relevant Product as
defined in 21 CFR part 211.188, or its successor as in effect from time to time.

“Binding Purchase Order” means any Purchase Order that is accepted by Emergent
pursuant to Section 3.1.2.

“Binding Six Month Forecast” has the meaning set forth in Section 3.1.1.

“CFR” means the United States Code of Federal Regulations.

“Competing Program” means (a) the research, development, making, having made,
manufacturing, using, selling, offering for sale, importing or otherwise
exploiting of any product substantially similar to any of the Products, or any
activity involving any process or technology that is materially related to the
Manufacturing Technology, including: so-called hyperimmune products; products,
either marketed or being developed as therapeutics, comprising polyclonal sera
collected from persons or animals that possess antibodies with specificity
against a given antigen; and products derived from blood, plasma and blood
components, such as clotting factors and (b) the making, having made or
manufacturing of any Product.  For clarity, Competing Program excludes (i) the
research, development, making, having made, manufacturing, using, selling,
offering for sale, importing or otherwise exploiting of any recombinant protein
product that is not a hyperimmune product and (ii) the research, development,
using, selling, offering for sale, importing or otherwise exploiting (but not
making, having made or manufacturing) any Product.

“Confidential Information” has the meaning set forth in Section 6.1.1.

“Conforming Product” means Product that, upon the issuance of the Emergent
Release Documents with respect to such Product, meets the Specifications and was
Manufactured in conformance with the terms of the Quality Agreement.

“CPR” has the meaning set forth in Section 11.1.2.

“Credit” means that Emergent shall, as applicable, (a) not invoice Aptevo for
the applicable Manufacturing Fee, (b) cancel the already-issued invoice for the
applicable Manufacturing Fee, or (c) credit the amount of the applicable
Manufacturing Fee against any other amounts owed by Aptevo to Emergent under
this Agreement.  For the avoidance of doubt, any Products for which Aptevo
receives a Credit shall count towards the Minimum Annual Order.

“Current Good Manufacturing Practices” or “GMP” or “cGMP” means the regulatory
requirements for the then-current good manufacturing practice as provided for
(and as amended from time to time) in the Current Good Manufacturing Practice
Regulations of the U.S. Code of Federal Regulations Title 21 (21 CFR §§ 210 and
211), in Part C, Division 2 of the Food and

3



--------------------------------------------------------------------------------

 

Drug Regulations (Canada) and in Commission Directive 2003/94/EC, as amended
from time to time and the principles and practices set down in the current
edition of the Rules Governing Medicinal Products in the European Union, Volume
IV, Good Manufacturing Practice for Medicinal Products.

“Debarred Entity” has the meaning set forth in Section 7.2.4.

“Debarred Individual” has the meaning set forth in Section 7.2.3.

“Delivery” means, with respect to a Vial of Product, the earlier of (i) the
Release of such Vial of such Product or (ii) fifteen (15) days after the
issuance of the Emergent Release Documents with respect to such Vial of such
Product.  “Deliver” shall have the corresponding meaning.

“Disclosing Group” has the meaning set forth in Section 6.1.1.

“Disclosing Party” has the meaning set forth in Section 6.1.1.

“Dispute” has the meaning set forth in Section 11.1.1.

“Dispute Notice” has the meaning set forth in Section 11.1.2.

“Distribution Destination” means, with respect to each Vial within a Purchase
Order, the area within the Territory that is the final destination for such
Vial.  The Distribution Destination may be one of the following three
designations: (i) the United States, (ii) Canada or (iii) the rest of the world
(“ROW”).

“Distributor” has the meaning set forth in Section 7.2.7.

“Effective Time” means 12:01 a.m., Eastern Time, on August 1, 2016.

“Emergent Certificate of Analysis” means, with respect to a Batch of a Product,
the document for such Batch of such Product prepared by Emergent, reporting the
results of testing of such Batch of Product and indicating that the Batch has
met the Specifications.

“Emergent Certificate of Compliance” means, with respect to a Batch of Product,
a certificate from Emergent confirming that such Batch of such Product was
Manufactured under Current Good Manufacturing Practices.

“Emergent-Owned IP” has the meaning set forth in Section 2.7.2.

“Emergent Release Documents” means, with respect to a Batch of Product, the
following documents: (a) Emergent’s Batch Record for such Batch of such Product,
(b) the Emergent Certificate of Compliance for such Batch of such Product, (c)
the applicable Emergent Certificate of Analysis and (d) such other documents
required by the Quality Agreement for Emergent’s release of Product.

“Expert” has the meaning set forth in Section 11.3.1.

4



--------------------------------------------------------------------------------

 

“EXW” has the meaning set forth in INCOTERMS 2010.

“Facility Improvements” means, with respect to a Product, any improvements or
changes (a) to the Manufacturing process used or services performed to
Manufacture such Product that apply generally to all products Manufactured at
the Manufacturing Facility and (b) that do not require updates to the regulatory
dossiers for such Product or any other filings with any Regulatory Authority
with respect to such Product.

“FDA” means the United States Food and Drug Administration.

“Feasibility Opinion” has the meaning set forth in Section 3.1.1.

“Field” means, with respect to the WinRho SDF® product, the therapeutic,
prophylactic and diagnostic use of such Product in the Rh0(D) indication; with
respect to the HepaGam B® product, the therapeutic, prophylactic and diagnostic
use of such Product in the Hepatitis B indication; and with respect to the
VARIZIG® product, the therapeutic, prophylactic and diagnostic use of such
Product in the Varicella-zoster hyperimmune immunoglobulins indication.

“Finished Product Shipping Specifications” means the details of all required
import/export or customs documentation, Aptevo’s instructions for shipping and
packaging each Product and such other information as is necessary for the proper
shipment of finished Products under this Agreement, as provided by Aptevo to
Emergent in writing from time to time during the ordinary course of business.

“Firm Delivery Date” means, with respect to each Vial in a Purchase Order, the
proposed date set forth in such Purchase Order on which Emergent is expected to
issue the Emergent Release Documents with respect to such Vial, which date shall
be not less than six (6) months from the date of such Purchase Order.

“Force Majeure” has the meaning set forth in Section 12.3.

“Forecast” has the meaning set forth in Section 3.1.1.

“FTE” means the equivalent of the work of one (1) duly qualified employee of
Emergent full time for one (1) year (consisting of a total of 1,950 hours per
year) carrying out technology transfer work under this Agreement. Overtime, and
work on weekends, holidays and the like will not be counted with any multiplier
(e.g., time-and-a-half or double time) toward the number of hours that are used
to calculate the FTE contribution. The portion of an FTE billable by Emergent
for one (1) individual during a given accounting period will be determined by
dividing the number of hours worked directly by said individual on the work to
be conducted under the Agreement during such accounting period and the number of
FTE hours applicable for such accounting period based on 1,950 working hours per
calendar year.

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,

5



--------------------------------------------------------------------------------

 

administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

“Included Manufacturing Improvements” means all Facility Improvements and
Platform Manufacturing Improvements.

“Indemnified Party” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, whether or not
stored in any medium that has existed, now exists or will exist, including
studies, reports, records, books, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other Software, marketing
plans, customer names, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
other technical, financial, employee or business information or data.

“Insolvency/Bankruptcy Event” shall be deemed to have occurred if a Party: (a)
voluntarily consents to an order for relief by filing a petition for relief
under any bankruptcy or insolvency laws of any jurisdiction; (b) seeks, consents
to or does not contest the appointment of a receiver, custodian or trustee for
itself or for all or any part of its property; (c) files a petition seeking
relief under the bankruptcy, arrangement, reorganization or other debtor relief
laws of any competent jurisdiction; (d) admits in writing that it is generally
not paying its debts as those debts become due; (e) gives notice to any
Governmental Authority of insolvency or pending insolvency; (f) becomes
“insolvent” as that term is defined under applicable fraudulent transfer or
conveyance laws or comparable foreign laws; or (g) makes an assignment for the
benefit of creditors or takes any other similar action for the protection or
benefit of creditors.

“Intellectual Property” means all of the following whether arising under the
Laws of the United States or of any other foreign or multinational jurisdiction:
(a) patents, patent applications (including patents issued thereon) and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, substitutions, renewals, extensions and reexaminations of
any of the foregoing, and all rights in any of the foregoing provided by
international treaties or conventions (the foregoing, collectively, “Patents”),
(b) trademarks, service marks, trade names, service names, trade dress, logos
and other source or business identifiers, including all goodwill associated with
any of the foregoing, and any and all common law rights in and to any of the
foregoing, registrations and applications for registration of any of the
foregoing, all rights in and to any of the foregoing provided by international
treaties or conventions, and all reissues, extensions and renewals of any of the
foregoing (the foregoing, collectively, “Trademarks”), (c) Internet domain
names, (d) copyrightable works, copyrights, moral rights, mask work rights,
database rights and design rights, in each case, other than Software, whether or
not registered, and all registrations and applications for registration of any
of the foregoing, and all rights in and to any of the foregoing provided by
international treaties or

6



--------------------------------------------------------------------------------

 

conventions, (e) confidential and proprietary Information, including trade
secrets, invention disclosures, processes and know-how, in each case, other than
Software, (f) intellectual property rights arising from or in respect of any
Technology, and (g) rights to enforce any past, present or infringement or
misappropriation of any of the foregoing.

“Joint Steering Committee” has the meaning set forth in Section 2.1.3(a).

“Latent Defect” has the meaning set forth in Section 3.6.

“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Manufacture” means, with respect to a Product, the performance of all of the
manufacturing services or a portion thereof as set out in this Agreement for the
manufacture of such Product, including procuring Materials, manufacturing,
packaging, labeling, filling, finishing, capping, storing, inspecting, release
testing, labeling, release and stability storage and testing of such Product,
and testing and release of the Materials used to make such Product.
“Manufactured” and “Manufacturing” shall have comparable meanings.

“Manufacturing Facility” means Emergent’s (or its Affiliate’s, as applicable)
premises and equipment located at its facility at 155 Innovation Drive, Wpg,
Manitoba, CA or 1111 S. Paca St., Baltimore, Maryland, USA, as applicable.

“Manufacturing Failure” means (i) Emergent’s failure to Deliver at least fifty
percent (50%) of the aggregate quantity of all Vials of Product with respect to
all Binding Purchase Orders (exclusive of those Vials used as retain samples,
those Vials used for the stability program as set forth in the Quality Agreement
and those Vials Manufactured but not Delivered by agreement of the Parties)
within a rolling twelve (12) month period in accordance with this Agreement
(other than where such failure is due to a Force Majeure), provided that (a)
Aptevo may only make the determination as to whether such failure has occurred
during the prior twelve (12) months as of the end of a calendar quarter (i.e.,
as of March 31, June 30, September 30, or December 31, as applicable) and (b)
Aptevo must provide Emergent notice in writing within fifteen (15) days of such
determination; or (ii) a termination of this Agreement by Emergent pursuant to
Section 9.2.5.

“Manufacturing Fee” means, with respect to a Product, the applicable fee set
forth on Schedule A, as may be changed from time to time in accordance with
Sections 3.15, 3.16 or 3.19.

“Manufacturing Improvements” means the Facility Improvements, Platform
Manufacturing Improvements and Product-Specific Manufacturing Improvements.

“Master Batch Record” means, with respect to a Product, a master production and
control record containing a written description of the procedure to be followed
for processing a Batch of such Product, including a complete list of all active
and inactive ingredients, components,

7



--------------------------------------------------------------------------------

 

weights and measures, descriptions of drug product containers, closures,
packaging materials, and labeling and complete specifications for each, within
the meaning of 21 CFR part 211.186, or its successor as in effect from time to
time.

“Materials” means, with respect to a Product, the test material, and all
compounds, raw and packaging materials or substances Manufactured, sourced or
supplied by Emergent, excluding machinery and equipment, that Emergent requires
to Manufacture such Product.

“Minimum Annual Order” has the meaning set forth in Section 3.1.5.

“Minimum Vials” means, with respect to a Product and a size (as applicable), the
number of Vials with respect to such Product and size as listed in Item 1 of
Schedule B.

“Non-Conforming Product” means Product Manufactured by Emergent under this
Agreement that is not Conforming Product.

“Packaging Material” means, with respect to a Product, the packaging materials
for such Product as designated by Aptevo to Emergent in writing, and such other
packaging materials as are necessary for Emergent to Manufacture and supply the
Products and perform the 3PL Services for the Products.

“Packaging Material Baseline Inventory” means, with respect to a Product, the
stock of Packaging Material sufficient for Emergent to perform all packaging and
labeling services for such Product under Sections 3.11 and 3.12, which stock
shall be maintained in a quantity (i) consistent with the quantity of packaging
inventory that Emergent would normally maintain in the ordinary course of
business with respect to its own product packaging inventory and (ii) consistent
with the Binding Six Month Forecast.

“Part Number” means, with respect to a Vial of Product, the unique number (as
provided in writing on a list of available Part Numbers from Emergent to Aptevo
from time to time) describing the size, dosage, labeled market and other
attributes of such Vial of Product.

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity or any Governmental Authority.

“Platform Manufacturing Improvements” means, with respect to a Product, any
improvements or changes (a) to the Manufacturing process used or services
performed to Manufacture such Product that apply generally to all products
Manufactured at the Manufacturing Facility and (b) that require updates to the
regulatory dossiers for such Product or any other filings with any Regulatory
Authority with respect to such Product.

“Product” has the meaning set forth in the PLA.

“Product-Specific Manufacturing Improvements” means, with respect to a Product,
any improvements or changes to the Manufacturing process used or services
performed specifically to Manufacture such Product, but no other product.

8



--------------------------------------------------------------------------------

 

“Product-Specific IP” means all Intellectual Property rights in or to (a)
release-testing assays formulated or specific to the Products and (b)
Product-Specific Manufacturing Improvements.  

“Project Manager” has the meaning set forth in Section 2.1.1.

“Purchase Order” means a document issued and signed by Aptevo, ordering a
specified number of Vials of one or more Products from Emergent.  With respect
to each Vial of Product ordered, each written Purchase Order will include (a)
the Part Number; (b) product description; (c) the Firm Delivery Date; and (d)
the Storage Facility.  The Purchase Order shall also include the Manufacturing
Fee to be paid for such order pursuant to terms of this Agreement.  If any terms
or requirements are included in the Purchase Order that are in addition to or in
conflict with the terms of this Agreement, other than those terms set forth in
this definition, then such additional or conflicting terms are of no force and
effect and are superseded by the terms and requirements of this
Agreement.  Emergent may propose changes to the information required to be
included in a Purchase Order to Aptevo for Aptevo’s written consent, which
consent shall not be unreasonably withheld or delayed.

“Purchase Order Shortfall” has the meaning set forth in Section 3.1.4.

“Quality Agreement” means the Quality Agreement between Aptevo and Emergent for
the Products, effective as of the Effective Time and attached hereto at Schedule
C (as may be amended or superseded from time to time by mutual agreement of the
Parties or as set forth in the Quality Agreement), which specifies the
respective responsibilities for quality control and quality assurance activities
consistent with cGMPs with respect to the Manufacturing of the Products.

“Quality Department” means the department within Emergent responsible for
quality assurance matters.

“Receiving Group” has the meaning set forth in Section 6.1.1.

“Receiving Party” has the meaning set forth in Section 6.1.1.

“Regulatory Approval” means all technical, medical and scientific licenses,
registrations, authorizations, consents and approvals of any Regulatory
Authority, necessary for the use, development, manufacture, and
commercialization of a given biologic, pharmaceutical or medical device in a
given regulatory jurisdiction.

“Regulatory Authority” means the applicable Governmental Authority that has
jurisdiction with respect to the Manufacture of the Products in the Territory.

“Regulatory Standards” means (a) procurement and maintenance of any and all
permits, licenses, filings and certifications required by Health Canada, the FDA
or other Regulatory Authorities within the Territory, and compliance with the
cGMPs applicable to the Manufacturing Facility or Emergent’s processing,
storage, handling or other Manufacturing of the Materials or Products at the
Manufacturing Facility, and (b) any Laws of any Governmental Authority within
the Territory (including, as applicable, the Environmental Protection Agency

9



--------------------------------------------------------------------------------

 

(EPA), the Occupational Safety and Health Administration (OSHA), the Drug
Enforcement Administration (DEA) and state and local authorities), that apply to
the Manufacturing Facility or Emergent’s processing, storage, handling, shipment
or other Manufacturing of the Materials or Products.

“Rejection Notice” has the meaning set forth in Section 3.6.

“Release” means, with respect to a Vial of Product, the delivery of all
applicable Emergent Release Documents from Emergent to Aptevo in accordance with
Section 3.4 and the issuance by Aptevo of the Aptevo Certificate of Analysis and
such other Aptevo required release documents as are agreed by the Parties in
writing from time to time.

“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“Second Source Manufacturer” has the meaning set forth in Section 3.22.

“Shipping Order” means a document issued by Aptevo to Emergent requesting that
Emergent perform the 3PL Services in respect of a shipment to be made by
Emergent to Aptevo or a third party under this Agreement, setting out detailed
information regarding the shipment, including the number of Vials of each
Product to be shipped, the Batch from which each Vial is being requested, the
shipping destination of each Vial (including the Distribution Destination) (the
“Shipping Destination”), the requested shipment date, the requested delivery
date.  For clarity, each Shipping Order may only name one Distribution
Destination.

“Specifications” means, with respect to a Product, the specifications required
for Manufacture, including the specifications for the applicable Materials and
such Product, which specifications have, as of the Effective Time, been approved
by both Parties (or are thereafter amended as agreed upon by both Parties in
writing) and are set forth in the Master Batch Record.

“Storage Facility” means, with respect to each Vial of Product, the Emergent (or
its Affiliate’s) facility named in the applicable Purchase Order at which such
Vial shall be stored pending shipment.

“Technology” means all technology, designs, formulae, algorithms, procedures,
methods, discoveries, processes, techniques, ideas, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or nonpublic information, and other similar materials
or Information, and all recordings, graphs, drawings, reports, analyses and
other writings, and other tangible embodiments of the foregoing in any form
whether or not listed herein.

“Territory” means all countries, territories and commonwealths of the world
described in Section 3.13.

“Triggering Event” has the meaning set forth in Section 9.4.

“VariZig” means Varicella Zoster Immune Globulin (Human).

10



--------------------------------------------------------------------------------

 

“Vial” means, with respect to each Product, an individual, retail-size vial of
such Product (as set forth in Schedule A).

“Work-in-Process” means, with respect to a Product, all Materials that Emergent
has begun to Manufacture into the relevant finished Product, but which have not
yet satisfied the Specifications.

ARTICLE II
GENERAL TERMS

2.1Project Management.  

2.1.1Project Managers.  Each of the Parties shall appoint and maintain,
throughout the term of this Agreement, a project manager who shall be the main
contact person for such Party, respectively, with respect to commercial or
business issues under this Agreement (each, a “Project Manager”); provided,
however, that a Party may designate a replacement Project Manager from time to
time upon notice to the other Party.  Each Project Manager shall be familiar
with all aspects of this Agreement and shall be available during regular
business hours to discuss, and attempt to address, any questions, concerns or
issues either Party may raise regarding the Agreement.  

2.1.2Aptevo Representatives. Aptevo may appoint and maintain, throughout the
term of this Agreement, a product specialist who shall be permanently staffed in
the Manufacturing Facility to oversee Aptevo’s responsibilities under this
Agreement (the “Aptevo Representative”), provided, however, that Aptevo may
designate a replacement Aptevo Representative from time to time upon notice to
Emergent.  The Aptevo Representative shall (a) be an employee of, or a
consultant or contractor engaged by, Aptevo or one of its Affiliates, (b) be
bound to a written confidentiality agreement, (c) comply with all rules and
regulations applicable to visitors to the Manufacturing Facility, and (d) in no
event be deemed an employee of Emergent or any of its Affiliates.  Aptevo shall
be solely liable for the Aptevo Representative and any acts or omissions by the
Aptevo Representative.  Emergent shall, at no additional cost to Aptevo, provide
to the Aptevo Representative a workspace, chair, telephone and high-speed
internet connection for such Aptevo Representative to carry out his or her
duties.  If Aptevo does not appoint and maintain a product specialist who is
permanently staffed in the Manufacturing Facility, then Section 5.3.1. of the
Quality Agreement shall govern Aptevo’s rights with respect to person in plant
visits.

2.1.3Joint Steering Committee.  

(a)Establishment; Membership.  Within thirty (30) days of the Effective Time,
the Parties shall establish a joint steering committee (the “Joint Steering
Committee”) composed of an equal number of appointed representatives of each of
Emergent and Aptevo, with at least one (1) appointed representative of each
Party having sufficient expertise and sufficient seniority and authority with
respect to the applicable Party to make decisions with respect to manufacturing
matters. A Party may change one or more of its representatives on the Joint
Steering Committee at any time. One (1) representative from each Party shall
alternate in acting as the chairperson of the Joint Steering Committee for a one
(1) year-long term, with

11



--------------------------------------------------------------------------------

 

Emergent’s representative chairing the Joint Steering Committee until the first
anniversary of the Effective Time. The chairperson shall not have any greater
authority than any other representative on the Joint Steering Committee and
shall be responsible for the following activities of the Joint Steering
Committee: (i) calling meetings of the Joint Steering Committee, (ii) preparing
and issuing minutes of each such meeting within fifteen (15) days thereafter,
which minutes shall not be finalized until each Party reviews and confirms the
accuracy of such minutes in writing (provided that any minutes shall be deemed
approved unless a member of the committee objects to the accuracy of such
minutes within thirty (30) days of the circulation of the minutes by the
chairperson), and (iii) preparing and circulating an agenda for the upcoming
meeting; provided, that the chairperson shall include any agenda items proposed
by the Party of which the chairperson is not a representative. The Parties may
allow additional employees to attend meetings of the Joint Steering Committee
subject to the confidentiality provisions of ARTICLE VI. In addition to
expertise, seniority, and authority with respect to manufacturing matters, each
Party’s Joint Steering Committee members shall collectively have sufficient
expertise and sufficient seniority and authority with respect to the applicable
Party to make other decisions within the scope of the Joint Steering Committee’s
authority, including with respect to clinical, regulatory and business matters.

(b)Meetings; Responsibilities.  During the term of this Agreement, the Joint
Steering Committee shall meet in person or by teleconference or videoconference
at least once every calendar quarter. Each Party shall be responsible for all of
its own expenses incurred in connection with participating in the Joint Steering
Committee meetings.  The Joint Steering Committee shall discuss and decide on
the issues and questions necessary to further the purposes of this Agreement, as
mutually agreed upon by the Parties in writing, and subject to Section 4 of the
Quality Agreement.  Quorum for such meetings shall consist of at least one (1)
member of each Party attending the meeting.  Each Party will have a single vote
regardless of the number of representatives of such Party in attendance and
decisions shall be made by the affirmative vote of each Party through its
representatives at such meetings.  Notwithstanding anything to the contrary set
forth herein, the Joint Steering Committee will not have the right to make any
decisions (i) in a manner that excuses a Party from any obligation specifically
enumerated under this Agreement, (ii) in a manner that negates any consent right
or other right specifically allocated to a Party under this Agreement, (iii) to
amend or modify this Agreement or any of the Parties’ respective rights and
obligations hereunder or (iv) in a manner that would require a Party to perform
any act that would cause such Party to breach any of its obligations hereunder.

2.2Exclusivity.  Subject to Section 2.8,  during the term of this Agreement,
Emergent shall be Aptevo’s sole manufacturer of, and sole provider of all
Manufacturing services with respect to, each of the Products or any variants,
derivations or improved versions thereof anywhere in the world; provided,
however, that the foregoing exclusivity shall terminate immediately upon the
occurrence of a Triggering Event.  

2.3Manufacturing and Product Quality.  Subject to the terms and conditions of
this Agreement, Emergent shall Manufacture the Products for the Territory at the
Manufacturing Facility and shall produce the Products in accordance with the
terms hereof and the terms of the Quality Agreement in all material
respects.  For clarity, Emergent may use Aptevo’s Confidential Information to
perform Emergent’s obligations under this Agreement.

12



--------------------------------------------------------------------------------

 

2.4Master Batch Records.  Emergent shall prepare and maintain the Master Batch
Records for the Manufacturing of Products at the Manufacturing
Facility.  Subject to Section 4 of the Quality Agreement, Emergent may make
changes to a Master Batch Record that (i) Emergent believes in its good faith
judgment are required to maintain the Manufacturing Facility’s compliance with
GMP or (ii) are required by the applicable Regulatory Authority (if Emergent is
so informed of such requirement by written notice from Aptevo or a Regulatory
Authority). Emergent will use commercially reasonable efforts to make changes to
the Master Batch Record with ample time and consideration for required filings,
as applicable, to ensure Aptevo’s relevant biologics license applications remain
in compliance.

2.5Improvements.  

2.5.1Facility Improvements. Subject to Section 4 of the Quality Agreement,
Emergent may implement Facility Improvements upon providing written notice
thereof to Aptevo, which notice shall include the timeline for implementing such
Facility Improvement and an assessment of the impact of such Facility
Improvement, if any, on the Products; provided that, Emergent shall consider in
good faith the extent to which such Facility Improvements would have any adverse
impact on the Product, including adverse impacts on Batch yield or Product
safety, efficacy, stability or shelf life, before making such Facility
Improvements. Emergent will bear all costs and expenses associated with
Emergent’s implementation of any Facility Improvement.

2.5.2Platform Manufacturing Improvements.  Subject to Section 4 of the Quality
Agreement, if Emergent seeks to implement any Platform Manufacturing
Improvement, then Emergent shall present Aptevo with a written notice of such
Platform Manufacturing Improvement, including the timeline for implementing such
Platform Manufacturing Improvement and an assessment of the impact of such
Platform Manufacturing Improvement, if any, on the Products. Emergent may
implement Platform Manufacturing Improvements in its sole and absolute
discretion, and such Platform Manufacturing Improvement shall become part of the
process by which Emergent Manufactures the Products for Aptevo under this
Agreement. Emergent shall bear all costs and expenses associated with Emergent’s
implementation of any Platform Manufacturing Improvement.

2.5.3Product-Specific Manufacturing Improvements.  Subject to Section 4 of the
Quality Agreement, if Emergent seeks to implement any Product-Specific
Manufacturing Improvement (whether developed by Emergent or suggested to
Emergent by Aptevo), then Emergent shall present Aptevo with a written notice of
such Product-Specific Manufacturing Improvement, including the timeline for
implementing such Product-Specific Manufacturing Improvement and an assessment
of the impact of such Product-Specific Manufacturing Improvement, if any, on the
Products. Both Parties must approve such Product-Specific Manufacturing
Improvements in writing.  All implemented Product-Specific Manufacturing
Improvements shall become part of the process by which Emergent Manufactures the
Products for Aptevo under this Agreement. Aptevo shall pay all costs incurred by
Emergent for implementing Product-Specific Manufacturing Improvements.

2.5.4Effects of Improvements.  To the extent the implementation of any Facility
Improvement or Platform Manufacturing Improvements by Emergent result in a Batch

13



--------------------------------------------------------------------------------

 

containing any Non-Conforming Product, Emergent shall Credit the Manufacturing
Fee for the applicable Vials of such Non-Conforming Product. To the extent any
Platform Manufacturing Improvements or Product-Specific Manufacturing
Improvements require Aptevo to update or change the regulatory dossiers for its
Products during the Term, Emergent shall provide all applicable updated
hyperimmune regulatory dossier pages for Aptevo to review.  Such pages are
provided as proposals only and Aptevo shall submit such pages or portions
thereof to Regulatory Authorities at its sole discretion and bear the full
responsibility for such filings.  Emergent shall provide complete, true and
accurate information in such proposed dossier pages, but Aptevo is ultimately
responsible for submitting and maintaining dossiers associated with its
Regulatory Approvals for the Products and for the completeness and accuracy of
such dossiers.

2.6Licenses

2.6.1License to Emergent.  For clarity, to the extent not already licensed under
the terms of the PLA, during the term of this Agreement, and subject to the
terms and conditions of this Agreement, Aptevo grants to Emergent a
non‑exclusive, worldwide, sublicenseable and royalty-free license, under any
Intellectual Property owned or controlled by Aptevo or any of its Affiliates
(including all Product-Specific IP) (“Aptevo IP”), solely to perform the
services and to comply with Emergent’s obligations under the terms and
conditions of this Agreement and the Quality Agreement.

2.6.2License to Aptevo.  For clarity, to the extent not already licensed under
the terms of the PLA, during the term of this Agreement, and subject to the
terms and conditions of this Agreement, Emergent grants to Aptevo, effective at
the Effective Time, a non-exclusive, royalty-free, worldwide,
non-transferable  (except as provided in this Section 2.6.2 and for certain
assignments as provided in Section 12.4) license, under the Manufacturing
Technology and the Included Manufacturing Improvements, to make, have made, use,
sell, offer to sell, import and otherwise commercialize the Products, solely
within the Field, provided that Aptevo may only exercise (and the other members
of the Aptevo Group may only exercise) the rights to make and have made the
Products through Emergent as contemplated by this Agreement or through a CMO
pursuant to and in accordance with the PLA.

2.6.3Necessity; Trade Secrets; Confidentiality.  Aptevo acknowledges and agrees
that the Manufacturing Technology and the Included Manufacturing Improvements
are the proprietary, confidential know-how of Emergent of which some portions
are further protected as trade secrets (as such term is defined in the Economic
Espionage Act of 1996, 18 U.S.C. § 1839 or other applicable Law).  Aptevo shall
consider the Manufacturing Technology and the Included Manufacturing
Improvements and all trade secrets contained therein as Confidential Information
under this Agreement, shall strictly adhere to its confidentiality obligations
under this Agreement with respect to such Information, and hereby acknowledges
and agrees that the remedy at Law for any breach of this Section 2.6.3 would be
inadequate and that Emergent shall be entitled to injunctive relief, without the
requirement of posting any bond or other security, in addition to any other
remedy it may have upon breach of any provision of this Section 2.6.3, provided
that Emergent shall not seek an injunction preventing the delivery of the
Products into the stream of commerce unless such Products contain or otherwise
transmit (in their packaging, labeling or otherwise) the Manufacturing
Technology or the Included Manufacturing Improvements or any other Confidential
Information of Emergent.

14



--------------------------------------------------------------------------------

 

2.6.4Other Licenses.  Aptevo is solely responsible for providing licenses to all
Intellectual Property (other than the Licensed IP) necessary for Emergent to
perform services under this Agreement, except for such licenses as would be
required for any Third Party Intellectual Property rights that would be
infringed by any Facility Improvement or Platform Manufacturing Improvement.  To
the extent Emergent becomes aware of any Third Party Intellectual Property that
is needed to perform the Manufacturing services contemplated herein, Emergent
shall provide written notice of such requirement to Aptevo.

2.6.5No Other Licenses and Rights.  Except as expressly provided in this Section
2.6, no other license or right is granted to any member of the Aptevo Group
under this Agreement, whether expressly or by implication, estoppel, statute or
otherwise.  Neither Aptevo, nor any member of the Aptevo Group, shall have any
right to file, prosecute, maintain, enforce or defend any Intellectual Property
rights or registrations thereof for any of the Licensed IP, Manufacturing
Technology or Included Manufacturing Improvements, and neither Emergent, nor any
member of the Emergent Group, shall have any right to file, prosecute, maintain,
enforce or defend any Intellectual Property rights or registrations thereof for
any of the Aptevo IP.

2.6.6No Obligation to Obtain or Maintain Intellectual Property.  Neither
Emergent, nor any member of the Emergent Group, is obligated to file, prosecute,
maintain, enforce or defend any Intellectual Property rights or registrations
thereof for any of the Licensed IP, Manufacturing Technology or Included
Manufacturing Improvements, provided that during the term of this Agreement,
Emergent shall use commercially reasonable efforts to maintain the secrecy of
its trade secrets within the Manufacturing Technology and the Included
Manufacturing Improvements.  Neither Aptevo, nor any member of the Aptevo Group,
is obligated to file, prosecute, maintain, enforce or defend any Aptevo IP.

2.7Arising Intellectual Property; Improvements.  

2.7.1As between the Parties, Aptevo will own all Product-Specific IP, whether
conceived, made or reduced to practice by Aptevo, Emergent, any of their
respective Affiliates, or any of their respective employees or agents, alone or
jointly with others or jointly with the other Party, any of its Affiliates or
any of its employees or agents.  Emergent, on behalf of itself and its
Affiliates, hereby assigns to Aptevo all right, title and interest in and to the
Product-Specific IP and all Intellectual Property rights therein.

2.7.2As between the Parties, Emergent will own any and all improvements and
enhancements made to, and derivatives of, any of Background Emergent IP or the
Manufacturing process for any of the Products (including Included Manufacturing
Improvements and all Intellectual Property Rights therein), whether such
improvements, enhancements or derivatives were conceived, made or reduced to
practice by Aptevo, Emergent, any of their respective Affiliates or any of their
respective employees or agents, alone or jointly with others or jointly with the
other Party, any of its Affiliates or any of its employees or agents (except for
Product-Specific IP) (“Emergent-Owned IP”).  Aptevo, on behalf of itself and its
Affiliates, hereby assigns to Emergent all right, title and interest in and to
the Emergent-Owned IP and all Intellectual Property rights therein.

15



--------------------------------------------------------------------------------

 

2.7.3Each Party will provide all further cooperation which the other Party
reasonably determines is necessary to give effect to the ownership of the
Emergent-Owned IP and Product-Specific IP set forth in Section 2.7.1 and Section
2.7.2 and to ensure the owning Party the full and quiet enjoyment of such
Emergent-Owned IP and Product-Specific IP (as applicable), including executing
and delivering further assignments, consents, releases and other commercially
reasonable documentation, and providing good faith testimony by affidavit,
declaration, deposition, in person or other proper means and otherwise assisting
such other Party in support of any effort by such owning Party to establish,
perfect, defend or enforce its rights in such Emergent-Owned IP or
Product-Specific IP (as applicable).  

2.8Delegation.  Emergent may use any of its Affiliates or other third parties to
fulfill any of its obligations under this Agreement in its sole discretion,
provided that Emergent shall seek Aptevo’s written permission for any delegation
for which permission is required under the Quality Agreement, which permission
shall not be unreasonably withheld.  To the extent Emergent retains
subcontractors, such subcontractors are required to perform to the standards set
forth in this Agreement and Emergent shall maintain responsibility for such
subcontractors’ performance.

2.9Invoices.  All amounts invoiced under this Agreement shall be payable within
forty-five (45) days of the invoice recipient’s receipt of such invoice.

ARTICLE III
MANUFACTURING SERVICES

3.1Purchases.

3.1.1Forecasts. Within thirty (30) days after the Effective Time, Aptevo will
provide Emergent with a written, non-binding forecast of Batch purchases by
Product by month for the following twenty-four (24) months; provided that the
number of Vials of each Product forecasted for each month will be specified in
integer multiples of the Minimum Batch Size as set forth on Schedule B (a
“Forecast”), the first six (6) months of which shall be binding on Aptevo and
cannot be changed in subsequent Forecasts (a “Binding Six Month Forecast”) and
months seven (7) through nine (9) of which may be increased or decreased by
Aptevo by no more than twenty-five percent (25%) of the number of Vials of
Product (on a Product-by-Product basis) for the same month in the immediately
preceding submitted Forecast (each, a “Semi-Binding Forecast”).  By the end of
each month thereafter, Aptevo will provide a new Forecast for the twenty-four
(24) months commencing with the very next calendar month (a rolling forecast),
the first six (6) months of which shall be a Binding Six Month Forecast and
months seven (7) through nine (9) of which will be a Semi-Binding Forecast.  If
Aptevo does not provide a new Forecast by the end of a month, the last Forecast
provided shall become the new and most recent Forecast, and the Binding Six
Month Forecast shall be comprised of the second through seventh months of the
prior Forecast and the Semi-Binding Forecast shall be comprised of the eighth
through tenth months of the prior Forecast.  The Forecast must include
sufficient detail to identify planned purchases per month for twenty four (24)
months.  Upon receipt of each Forecast, Emergent will provide an indication of
Emergent’s ability to meet such Forecast (a “Feasibility Opinion”) and a
proposed schedule of Manufacturing dates for the following six (6) months to be
updated on a monthly basis.  With respect to Emergent, all Forecasts and

16



--------------------------------------------------------------------------------

 

Feasibility Opinions are for planning purposes only and do not bind Emergent to
Manufacture, except to the extent set forth in Section 3.1.2 below.  The Project
Managers, or their designees within each Party’s supply chain organization
management, shall meet monthly in person or by teleconference to discuss the
Forecast and the Binding Six Month Forecast and the Semi-Binding Forecast.

3.1.2Purchase Orders; Acceptance.  All purchases of Manufacturing services under
this Agreement shall be effected solely pursuant to a Purchase Order and in
accordance with the terms of this ARTICLE III.  Except with the written approval
of Emergent, Aptevo shall submit each Purchase Order as far in advance of the
Firm Delivery Date named in such Purchase Order as possible, but in any event at
least six (6) months before the Firm Delivery Date named in such Purchase
Order.  Emergent shall accept timely Purchase Orders that are in conformance
with the applicable Feasibility Opinion, and Emergent shall use commercially
reasonable efforts to accept Purchase Orders in excess of the Binding Six Month
Forecast.  During each year, Emergent shall accept Purchase Orders representing
at least the Minimum Annual Order for such year, and Emergent shall use
commercially reasonable efforts to accept Purchase Orders in excess of the
Minimum Annual Order.  Only those Purchase Orders accepted by Emergent by
written notification to Aptevo after receipt of such Purchase Order shall be
Binding Purchase Orders.  In the event Emergent does not respond to a Purchase
Order within fifteen (15) days after receipt thereof, Emergent shall be deemed
to have accepted such Purchase Order. Emergent will use commercially reasonable
efforts to issue to Aptevo the Emergent Release Documents with respect to all
Product ordered under a Binding Purchase Order on the Firm Delivery Date
included in such Binding Purchase Order.

3.1.3Cancellations.  Aptevo may reduce the number of Vials forecasted for any
month under a Binding Six Month Forecast or a Semi-Binding Forecast by providing
notice to Emergent in writing, provided that, with respect to all such
reductions under a Binding Six Month Forecast, and all such reductions under a
Semi-Binding Forecast in excess of twenty-five percent (25%) of the number of
Vials set forth therein, Aptevo shall, in each case, (a) pay a fee equal to
twenty-five percent (25%) of the applicable Manufacturing Fee per canceled Vial
if such cancellation occurs with respect to quantities of Product forecast in
the fifth or sixth month of the immediately preceding Binding Six Month Forecast
or the seventh, eighth or ninth month of the immediately preceding Semi-Binding
Forecast, (b) pay a fee equal to fifty percent (50%) of the applicable
Manufacturing Fee per canceled Vial if such cancellation occurs with respect to
quantities of Product forecast in the third or fourth month of the immediately
preceding Binding Six Month Forecast and (c) pay a fee equal to 100% of the
applicable Manufacturing Fee per canceled Vial if such cancellation occurs with
respect to quantities of Product forecast in the second month of the immediately
preceding Binding Six Month Forecast.  Notwithstanding the foregoing, Aptevo may
reduce the number of Vials forecasted for any month, or be released from its
purchase obligations under a Binding Purchase Order (and Emergent shall be
released from its Manufacturing and Delivery obligations under such Binding
Purchase Order), if such reduction or cancellation arises primarily from (i)
material adverse inspection or audit findings at any Manufacturing Facility,
including findings by a Regulatory Authority, or (ii) recalls, Product
withdrawals, field actions or other corrective actions, except to the extent
such recall, Product withdrawal, field action or other corrective action was
caused solely by Aptevo. At the end of each month, Aptevo shall pay the
Manufacturing Fee for any amount of Product that was

17



--------------------------------------------------------------------------------

 

forecasted for such month under a Binding Six Month Forecast but neither
purchased under a Purchase Order for such month nor canceled pursuant to this
Section 3.1.3.

3.1.4Filling Purchase Orders.  Emergent shall fill Binding Purchase Orders,
provided that Emergent shall be under no obligation to Manufacture the Products
set forth in a Binding Purchase Order if:  (i) Aptevo has been in default of its
payment obligations hereunder, under the TSA or under any other Ancillary
Agreement for more than forty-five (45) days from the date on which Emergent
provided Aptevo with written notice of such default (which notice period shall
be tolled during any bona fide dispute regarding such invoice); or (ii) Aptevo
is in material breach of any of its representations, warranties, covenants, or
obligations hereunder, under the TSA or under any other Ancillary
Agreement.  Aptevo acknowledges and agrees that, when filling a Binding Purchase
Order, Emergent may provide a number of Vials between ninety-five percent (95%)
and one hundred five percent (105%) of the number of Vials ordered in such
Purchase Order, (which number of Vials ordered in such Purchase Order, for
purposes of determining the percentage of Vials provided by Emergent, shall not
include those Vials used as retain samples and those Vials used for the
stability program as set forth in the Quality Agreement or otherwise agreed to
by the Parties). Without limiting the foregoing, if Emergent provides fewer
Vials of Conforming Product than the number of Vials ordered in a particular
Binding Purchase Order (a “Purchase Order Shortfall”), then Aptevo may require
Emergent to make up such Purchase Order Shortfall in a subsequent Batch.

3.1.5Minimum Annual Order.  Each year (such year beginning and ending on an
anniversary of the Effective Time), Aptevo shall purchase at least the minimum
number of Batches of each Product as set forth in Item 2 of Schedule B (the
“Minimum Annual Order”).  If, at the end of a given year, Aptevo has not
purchased the Minimum Annual Order, Emergent shall invoice Aptevo for the
difference between Aptevo’s purchases for that year and what Aptevo would have
paid for the Minimum Annual Order during that year, provided that such invoice
shall be reduced pro rata in to the extent Emergent could not perform services
under this Agreement due to a Force Majeure.  On the second, fourth, sixth, and
eighth anniversary of the Effective Time, Aptevo may change the Minimum Annual
Order of each Product by written notice to Emergent, which new Minimum Annual
Order shall not become effective until ninety (90) days after such notice is
provided.  The Parties agree that Aptevo is not obligated to purchase a minimum
number of Vials pursuant to this Agreement other than pursuant to the terms of
this Section 3.1.5, provided; however, that, with respect to orders for VariZig,
Aptevo shall purchase sufficient Vials of VariZig finished product in order to
consume the VariZig bulk product ordered by Aptevo within eighteen (18) months
after the Manufacture of such bulk product.  If VariZig bulk product is not
consumed during this eighteen (18) month period (through further Manufacture
into finished product), Emergent shall invoice Aptevo on a pro rata basis for
the price Aptevo would have paid had Emergent Manufactured such remaining
VariZig bulk product into Vials.  For clarity, the Parties agree and understand
that once VariZig plasma is thawed and a Batch of VariZig bulk product is
Manufactured, it is capable of being frozen and stored as bulk intermittently in
conformance with the Master Batch Record.

3.2Manufacturing.  Subject to Section 2.8, as agreed between the Parties
pursuant to the Quality Agreement, Emergent shall maintain the Master Batch
Records related to the Manufacturing of Products under this Agreement.  Before
initiating the Manufacture of any Product, Emergent shall forward a copy of the
then-current Master Batch Record to Aptevo.  

18



--------------------------------------------------------------------------------

 

Emergent shall use commercially reasonable efforts to Manufacture the applicable
Products using the Materials at the Manufacturing Facility in accordance with
the applicable Master Batch Record, any and all Applicable Law, the applicable
Acceptance Criteria, cGMPs, the Quality Agreement, and Emergent’s quality
assurance and quality control practices.   The Products shall not be
Manufactured at a facility other than at the Manufacturing Facility without the
prior written consent of Aptevo.

3.3Storage, Use and Segregation of Work-in-Process and Product.  Emergent shall
own all Work-in-Process and shall label and store all Work-in-Process and
Products in its possession until Delivery of the Products in accordance with
this ARTICLE III and any storage instructions provided by Aptevo.  Without
limiting the foregoing, Emergent shall use commercially reasonable efforts to
store Products in labeled, segregated, temperature controlled storage location
with appropriate security access restrictions, and in accordance with the Master
Batch Record, cGMPs, the Quality Agreement and Emergent’s quality assurance and
quality control practices.

3.4Release Documents.  Emergent shall prepare the Emergent Release Documents,
and other information required by Section 3.9 of the Quality Agreement, specific
to each Batch, and shall use commercially reasonable efforts to submit them to
Aptevo, the Aptevo Representative (if applicable) or Aptevo’s other designated
representatives as set forth in the Quality Agreement.  Notwithstanding the
foregoing, the Parties acknowledge and agree that investigations and deviations
may require additional time and impact timelines for completion of the Emergent
Release Documents.  Emergent Release Documents shall not be considered final
unless and until Emergent’s Quality Department has performed a review
thereof.  Aptevo shall use commercially reasonable efforts to issue the Aptevo
Certificate of Analysis and such other Aptevo required release documents as are
agreed by the Parties in writing from time to time for each Batch of Product
within fifteen (15) days after its receipt of the Emergent Release Documents
from Emergent.

3.5[Reserved]

3.6Product Inspection; Acceptance.  Within fifteen (15) days after Aptevo’s
receipt of the Emergent Release Documents for a Batch, Aptevo shall determine
whether or not such Batch meets the Acceptance Criteria or is otherwise
Non-Conforming Product.  For clarity, during such fifteen (15) day period,
Aptevo shall have the right to inspect the Product for damage or to determine if
it is Non-Conforming Product.  If within such fifteen (15) day period, Aptevo
makes a determination that any Vial of Product in such Batch does not meet the
Acceptance Criteria, or is otherwise Non-Conforming Product (in each case, in
accordance with the acceptance procedures set forth in the Quality Agreement, if
any), then Aptevo shall have the right to reject such Batch in its entirety and
shall notify Emergent in writing within such fifteen (15) day period, in each
case, as set forth in the Quality Agreement (a “Rejection Notice”). If Aptevo
does not submit Rejection Notice within such fifteen (15) day period, then such
Batch will be deemed to meet the Acceptance Criteria, be Conforming Product and
have been accepted by Aptevo, except for Latent Defects as provided in this
Section 3.6. Notwithstanding any acceptance procedure, if any, set forth in the
Quality Agreement, if any Product is Non-Conforming Product for reasons that are
hidden or latent and not reasonably capable of being discovered by Aptevo, then
it shall be deemed a “Latent Defect.” Aptevo shall promptly notify

19



--------------------------------------------------------------------------------

 

Emergent in writing of such Latent Defect by the earlier of (a) thirty (30) days
after the date Aptevo discovered or should have discovered the Latent Defect and
(b) ninety (90) days after Release, including a detailed explanation of the
Latent Defect in question.  If Aptevo fails to notify Emergent of a Latent
Defect within such period, then such Batch will be deemed to meet the Acceptance
Criteria, be Conforming Product and have been accepted by Aptevo.

3.7Emergent Liability for Non-Conforming Batches.  If, following a Rejection
Notice or any notice to Emergent of any Latent Defect, it is determined by
agreement of the Parties (or in the absence of such agreement, by a qualified
and independent laboratory selected jointly by Emergent and Aptevo as set forth
in Section 8) that any Product Delivered to Aptevo is Non-Conforming Product and
such non-conformance was not caused by Emergent’s negligence, willful
misconduct, failure to follow the Master Batch Record or failure to follow cGMP,
then Emergent shall have no liability to Aptevo with respect to such Product and
Aptevo shall pay for such Product and for the fees associated with any dispute
regarding the Product (including arbitrator and third-party laboratory
fees).  Such Product shall be treated in all other respects under this Agreement
as though it is Conforming Product.  However, if such non-conformance was caused
by Emergent’s negligence, willful misconduct, failure to follow the Master Batch
Record or failure to follow cGMP, then Emergent shall (i) dispose of such
Non-Conforming Product and (ii) as soon as it is commercially practicable to do
so, replace such Non-Conforming Product with Conforming Product at Emergent’s
sole cost and expense if Aptevo has paid for the Non-Conforming
Product.  Notwithstanding anything to the contrary contained herein, delivery of
replacement Conforming Product shall be Aptevo’s sole and exclusive remedy with
respect to the Non-Conforming Product, and in furtherance thereof Aptevo waives
all other remedies at law or in equity.  

3.8Cooperation in Investigations; Disposition of Non-Conforming
Product.  Subject to the Quality Agreement, each Party shall act in good faith
and shall cooperate with the other Party, with any qualified independent Third
Party laboratory in connection with an investigation, and with the arbitrator,
as to the existence of or source of nonconformity with respect to a Product
supplied under this Agreement.  In testing a Product, any independent Third
Party laboratory shall use analytical testing methods as agreed upon by the
Parties.  Emergent shall dispose of any Non-Conforming Product in accordance
with all Applicable Laws with respect to such disposal, at Emergent’s cost if
Emergent was liable for the nonconformity in accordance with Section 3.7 and at
Aptevo’s cost if Emergent was not liable for the nonconformity in accordance
with Section 3.7.

3.9Withdrawals and Recalls.

3.9.1Notification and Investigation.  In the event that either Party believes a
recall or withdrawal of a Product may be necessary or appropriate, such Party
shall promptly notify the other Party in writing and the procedures for, and
responsibilities of the Parties with respect to, all such recalls or withdrawals
will be as set forth the Quality Agreement.  

3.9.2Costs of Recall.  Emergent shall reimburse Aptevo for all reasonable costs
incurred by Aptevo in implementing a recall or withdrawal of Product resulting
from the Delivery of Non-Conforming Product where such non-conformance was
caused by Emergent’s negligence, willful misconduct, failure to follow the
Master Batch Record or failure to follow

20



--------------------------------------------------------------------------------

 

cGMP.  If the recall or withdrawal is required for any reason not specified in
the preceding sentence, then all costs of the Parties incurred in implementing
the recall or withdrawal of Product shall be borne by Aptevo.  Any dispute
between the Parties as to which Party is responsible for the costs of a recall
or withdrawal will be governed by the laboratory investigation procedures set
forth in Section 3.8 and the dispute resolution mechanism set forth in ARTICLE
XI.

3.9.3Customer Complaints.  Emergent and Aptevo will cooperate in the reporting,
investigation and evaluation of customer complaints as set forth in the Quality
Agreement.

3.10Title and Risk of Loss.  Title to each Vial in a Batch and risk of loss with
respect to each Vial in a Batch shall pass to Aptevo upon Delivery of such Vial.

3.11Packaging.  Emergent shall use commercially reasonable efforts to purchase
and maintain the Packaging Material Baseline Inventory in support of the Binding
Six Month Forecast per Section 3.1.1.  If Aptevo designates any change to be
made to any aspect of such Packaging Material (including a change in label,
format, raw material, or other changes) such that Emergent’s existing stock of
Packaging Materials in support of the Binding Six Month Forecast becomes
obsolete and such that Emergent is unable to reallocate such Packaging Materials
for other products, then Emergent shall invoice Aptevo for its reasonable
out-of-pocket costs incurred in destroying any such Packaging Material Baseline
Inventory and reasonable out-of-pocket purchase price for such obsoleted
inventory, provided that Aptevo shall have no obligation to pay for any such
Packaging Materials in excess of the quantities necessary to fill orders as set
forth in the Binding Six Month Forecast.

3.12Labeling.  For each Product that is Manufactured under this Agreement,
Aptevo shall provide Emergent with labeling specifications, which shall include
date of manufacture or expiration as required, Batch-specific identification and
any necessary artwork and engineering drawings related thereto.  All labeling
specifications submitted by Aptevo shall comply with all Applicable Laws and
Regulatory Standards.  Notwithstanding Emergent’s acceptance of Aptevo’s
labeling specifications, Emergent shall not be responsible for any loss or
liability incurred by Aptevo or any third party resulting from Emergent’s
compliance with Aptevo’s labeling specifications.

3.13New Jurisdictions.  This Agreement contemplates Emergent’s provision of
services with respect to the jurisdictions in which the Products are currently
approved for commercial sale as of the Effective Time.  If Aptevo intends to
distribute Products in additional jurisdictions in which it did not distribute
such Product as of the Effective Time, and if Aptevo desires for Emergent to
Manufacture or otherwise provide services related to such Product for such
additional jurisdiction under this Agreement, the Parties will negotiate in good
faith to amend this Agreement to integrate such additional jurisdictions as
appropriate.  Such amendments may contemplate changes in price as well as
changes to such Product’s Specifications, as applicable.  Any such changes shall
be agreed by both Parties in writing before becoming effective.  Aptevo will not
otherwise have any right to make or have made such Product, or perform or have
performed services related to such Product for any such additional jurisdiction.

21



--------------------------------------------------------------------------------

 

3.14Price and Payment Terms.  The price to be paid by Aptevo to Emergent for
Manufacturing, all associated services contemplated by this Agreement and any
additional specified activities shall be as identified in Schedule A and E,
which prices may be changed in accordance with Section 3.15, 3.16 or
3.19.  Emergent shall invoice Aptevo for each Batch of Product on Delivery of
such Batch, and as otherwise set forth in Schedule A or E for activities other
than Manufacturing.

3.15Automatic Pricing Adjustments.  Commencing on the first anniversary of the
Effective Time and on each anniversary of the Effective Time thereafter, the
prices set forth in Schedule A or E (as modified from time to time pursuant to
Section 3.16 or 3.19) may be increased by greater of (i) three percent (3%) or
(ii) the percentage change in the index as described below, which increase shall
be effective upon written notification from Emergent to Aptevo.  Any changes to
the price will be based on the percentage change in the Industrial Product Price
Index by North American Industry Classification System (NAICS) 329-0077 in the
category Pharmaceutical and Medicine Manufacturing [3254].  For purposes of the
percentage change calculation, the index value for the preceding December and
the December prior will be used.  

3.16Other Pricing Adjustments.  

3.16.1Emergent may increase the pricing on Schedule A if a significant increase
in direct manufacturing costs (being a verifiable increase) occurs due to a
change in the cost of any specialty source plasma or chromatography resin used
in the Manufacturing of a Product, due to a change required by or on behalf of
Aptevo or due to a Manufacturing Improvement pursuant to Section 2.5.  Emergent
will notify Aptevo in writing, will not increase the applicable pricing on
Schedule A until ninety (90) days after such notification to Aptevo and, subject
to confidentiality obligations to third parties, will provide suitable
justification and verification data for any such increase or decrease prior to
any change in pricing.

3.16.2Emergent may alter the pricing on Schedule A or E due to changes in the US
dollar (USD) to Canadian dollar (CAD) foreign exchange rate, which exchange rate
shall be determined at the end of each calendar quarter (March 31, June 30,
September 30 and December 31) as provided by the Bank of Canada.  To the extent
that the foreign exchange rate varies from the USD-to-CAD rate published by Bank
of Canada as of the Effective Time, Emergent shall adjust the pricing on
Schedule A and E for the next calendar quarter in accordance with the Foreign
Exchange Adjustment Schedule included on Schedule A.

3.16.3Thirty (30) days before the fifth anniversary of the Effective Time,
Emergent and Aptevo shall re-negotiate the prices set forth on Schedules A and E
on a per-stock keeping unit basis in good faith, which re-negotiated prices
shall be effective as of the fifth anniversary of the Effective Time, and which
re-negotiated prices shall not be in excess of fifteen percent (15%) higher or
fifteen percent (15%) lower than the prices would have been as of immediately
after the fifth anniversary of the Effective Time pursuant to the increases
contemplated in Sections 3.14, 3.15.1, 3.15.2 and 3.18.  If Emergent and Aptevo
cannot agree on such prices by the fifth anniversary of the Effective Time, then
they shall resolve the dispute pursuant to the terms of Section 11.3.

22



--------------------------------------------------------------------------------

 

3.17General Payment Terms.  All costs or fees related to bank deposits or wire
transfers shall be paid by Aptevo.  Any and all late payments shall be subject
to the payment of interest at the lesser of the rate of 12.0% (twelve percent)
per annum or the highest rate permitted by Applicable Law.  In addition to any
other remedies Emergent may have in the event Aptevo does not pay an
outstanding, overdue invoice for more than forty-five (45) days from the date on
which Emergent provided Aptevo with written notice of such default (which notice
period shall be tolled during any bona fide dispute regarding such invoice),
Emergent shall be entitled to refuse to perform any of the services contemplated
by this Agreement, in its sole discretion, until all or an agreed upon portion
of the aggregate amount owing has been paid, which refusal shall not be
considered a Manufacturing Failure, nor shall Emergent’s non-performance
pursuant to this Section 3.17 be factored in to the analysis for determining
whether a Manufacturing Failure has occurred under the definition of
Manufacturing Failure in ARTICLE I.

3.18Payment without Deductions.  All fees specified hereunder are expressed as
net amounts and shall be paid by Aptevo free and clear of, and without reduction
for, any withholding taxes.  Aptevo shall, upon request, provide Emergent with
official receipts issued by the appropriate taxing authority or such other
evidence as may be reasonably requested by Emergent to establish that such taxes
have been paid.

3.19Stability Testing.  Emergent shall perform ongoing stability testing program
services related specifically to the Products, as described in Section 3.6 of
the Quality Agreement, subject to Aptevo’s timely payment of the applicable fees
for such services outlined on Schedule A.  From time to time, Aptevo may
reasonably request that Emergent revise its stability testing program for the
Products, in which case the Parties shall negotiate in good faith with according
adjustments to the pricing for such services outlined on Schedule A.   Any such
changes shall be agreed by both Parties in writing before becoming effective.

3.20Regulatory Audits.  Aptevo shall bear all cost and expense related to any
audit of the Manufacturing Facility conducted by a Governmental Authority that
is (i) specific to any Product under this Agreement or (ii) a general GMP audit
with respect to any Product under this Agreement conducted by a Governmental
Authority other than those in the United States or Canada, provided that
Emergent shall bear all cost and expense related to any audit of the
Manufacturing Facility that is a general audit of Emergent’s Manufacturing
process.  Emergent shall make the Manufacturing Facility and the relevant
records available for such audits to the extent set forth in the Quality
Agreement (to the extent Emergent is not bound by confidentiality restrictions
with third parties with respect to such records).

3.21Disposal or Maintenance of Products and Data.  Except as necessary for
Manufacturing or as otherwise required under this Agreement, Emergent shall not
dispose of any Products in any form or at any stage of Manufacturing without the
prior written approval of Aptevo.  Emergent shall maintain and keep complete and
accurate documentation of all validation data, stability testing data, Batch
Records, quality control and laboratory testing and any other data required
under cGMPs and in conformance with Emergent’s document retention
policies.  Notwithstanding the foregoing, Emergent may dispose of Products and
documentation in the event that such items have been stored for a forty-eight
(48) month period, Emergent has provided Aptevo with notice of its intent to
dispose of such items, and Aptevo has not responded to such written notice
within three (3) months.

23



--------------------------------------------------------------------------------

 

3.22Second Source.  Aptevo may request in writing that Emergent allow a specific
CMO (as such term is defined in the PLA) to serve as a second manufacturing
source for the Products (such CMO, the “Second Source Manufacturer”).  Emergent
may, in its sole discretion, comply with such request, in which case:

3.22.1Emergent may require such CMO to be subject to certain requirements or
obligations;

3.22.2To the extent not already licensed under the terms of the PLA, Emergent
shall grant to Aptevo a non-exclusive, royalty-free, worldwide, non-transferable
license, under the Manufacturing Technology and the Included Manufacturing
Improvements in the form in which such Manufacturing Technology and Included
Manufacturing Improvements exist at the time of such grant, to make and have
made the Products within the Field, solely by the Second Source Manufacturer;

3.22.3Emergent shall provide reasonable assistance in the transfer of the
Manufacturing Technology to the Second Source Manufacturer in a manner and at a
rate to be negotiated by Emergent and Aptevo; and

3.22.4Aptevo shall bear all costs associated with establishing the Second Source
Manufacturer.

3.23Delivery Failures.  If Emergent fails to Deliver at least eighty-five
percent (85%) of the aggregate quantity of all Products with respect to all
Binding Purchase Orders within a rolling 12 month period in accordance with this
Agreement or if Emergent fails to issue the Emergent Release Documents for at
least eighty percent (80%) of the quantity of Vials ordered under a Binding
Purchase Order within thirty (30) days after the Firm Delivery Date in such
Binding Purchase Order, then one (1) executive vice president-level
representative (or more senior representative, from Aptevo) from each Party
shall meet in person or via teleconference to discuss such failures.

ARTICLE IV
[reserved]

ARTICLE V
LOGISTICS SERVICES

5.1Scope.  Aptevo hereby engages Emergent to be its provider of the logistics
services set forth on the attached Schedule E (the “3PL Services”).  Although
Emergent may provide additional related services to Aptevo for a period of time
under the TSA, the 3PL Services that Emergent shall provide under this Agreement
are strictly limited to such services as are specified herein.  If at any point
Aptevo has terminated this Agreement with respect to the 3PL Services for a
given Product, Emergent shall deliver such Product to Aptevo EXW (Manufacturing
Facility) upon Delivery.

5.2Shipment of Products.  Except for deliveries made under quarantine on terms
and conditions agreed by the Parties in writing from time to time, Emergent
shall not ship a Product until: (a) the applicable Release of such Product; (b)
such Product has been approved and

24



--------------------------------------------------------------------------------

 

released for shipment by the applicable Governmental Authority (if applicable);
and (c) Emergent has received from Aptevo a Shipping Order for such
Product.  Emergent shall thereafter cause the applicable Product to be delivered
to the Shipping Destination EXW (Storage Facility), using Aptevo’s shipping
accounts, per the terms of Schedule E.  If a Shipping Order requires a Product
to be exported out of the applicable country of origin, Aptevo shall be the
exporter of record for such Product and shall be responsible for complying with
all customs requirements and export Laws of the applicable jurisdiction.  
Aptevo shall also be the importer of record (where applicable) for such Products
and shall be responsible for complying with all customs requirements and import
Laws of the applicable country.  Aptevo shall pay all associated duties, taxes
and costs for importing and exporting Products under this Agreement. Each
shipment of the Product shall be accompanied by an Aptevo Certificate of
Analysis, a bill of lading prepared by Emergent, and any other documents
required by Regulatory Standards and reasonably requested by Aptevo.

5.3Export Documentation.  To the extent required to carry out a Shipping Order,
Emergent shall prepare such documents as are necessary for the applicable
Regulatory Standards and other regulations pertaining to import and export of
the applicable Products, provided, however, that Aptevo is solely responsible
for providing Emergent with the correct forms of each document and furnishing
the necessary information required by each document, ensuring the compliance of
all such documents with the applicable regulations and Aptevo shall solely bear
the risk of any loss of or damage to Products, and all other liability, due to
non-compliance with applicable import or export Laws, other than any such risk
of loss or damage to the Products resulting solely from Emergent’s failure to
follow the Finished Product Shipping Specifications or Emergent’s intentional
misconduct or gross negligence.

5.4Price and Payment Terms.  The price to be paid by Aptevo to Emergent for 3PL
Services shall be as identified in Schedule A.  The price to be paid by Aptevo
to Emergent for each Shipping Order of Product shall be as identified in
Schedule E.

5.5Delivery Loss.  In the event of partial or full loss or non-delivery of a
Product, the Parties will cooperate to ensure that notification and follow-up
with the involved ground and air carriers and customs or other warehouses is
made in order to determine the cause of such partial loss, full loss or other
non-delivery, including if such missing Product can be located.  The
responsibility for such partial or full loss or non-delivery of a Product rests
with Aptevo following Delivery thereof, except that Emergent shall be
responsible for such full or partial loss as was caused by Emergent’s failure to
follow the Finished Product Shipping Specifications or Emergent’s intentional
misconduct or gross negligence.  For any Product which is not recovered or which
is damaged or defective due to acts or omissions of the carrier, the Parties
shall negotiate a schedule for the Manufacturing of additional Product by
Emergent at Aptevo’s cost.

ARTICLE VI
CONFIDENTIALITY

6.1Confidentiality.

6.1.1Subject to Section 6.2, each of Emergent and Aptevo (each, a “Receiving
Party”), on behalf of itself and each Subsidiary of such Party and each other
Person that is

25



--------------------------------------------------------------------------------

 

controlled directly or indirectly by such Party (collectively, the relevant
“Receiving Group”), agrees to hold, and to cause its respective Representatives
to hold, in strict confidence, with at least the same degree of care that
applies to Emergent’s confidential and proprietary information pursuant to
policies in effect as of the Distribution Date (and in no event less than a
reasonable degree of care), all confidential or proprietary Information
(“Confidential Information”) concerning each such other Group or any of its
members (collectively, the “Disclosing Group”, and the relevant Party in such
Group, the “Disclosing Party”) that is either in the possession of any member of
the Receiving Group or any of its respective Representatives (including such
Confidential Information in its possession prior to the date hereof) or
furnished by any member of the Disclosing Group or its respective
Representatives at any time pursuant to this Agreement or otherwise, and shall
not use any such Confidential Information other than for such purposes as shall
be expressly permitted hereunder, except, in each case, to the extent that such
Confidential Information (i) is as of the date hereof or at any time thereafter
in the public domain or generally known to the public through no fault of any
member of the Receiving Group or any of their respective Representatives,
(ii) is after the Effective Time lawfully acquired by any member of the
Receiving Group from sources, other than any member of the Disclosing Group or
any of its respective Representatives, which sources are not themselves bound by
a confidentiality obligation, or (iii) is independently generated by a member of
the Receiving Group without reference to any Confidential Information of the
Disclosing Group. Each Party shall maintain, and shall cause its respective
Group members and Representatives to maintain, policies and procedures, and
develop such further policies and procedures as will from time to time become
necessary or appropriate, to ensure compliance with this Section 6.1.

6.1.2Aptevo acknowledges that it and other members of the Aptevo Group may have
in its or their possession Confidential Information of third Persons that was
received under a confidentiality or nondisclosure agreement with such third
Person while the Aptevo Group was part of Emergent. Aptevo will, and will cause
its respective Group members and its Representatives to, hold in strict
confidence the Confidential Information of third Persons to which any member of
the Aptevo Group has access, in accordance with the terms of any agreements
entered into prior to the Effective Time between any member of the Emergent
Group and such third Persons.

6.1.3Each Receiving Party, on behalf of itself and the other members of its
Receiving Group, agrees not to release, communicate or disclose, or permit to be
released, communicated or disclosed, directly or indirectly, any Confidential
Information of the Disclosing Group to any other Person, except its
Representatives who need to know such Confidential Information (who shall be
advised of their obligations hereunder with respect to such Confidential
Information), except in compliance with Section 6.2. Without limiting the
foregoing, when any such Confidential Information is no longer needed for the
purposes contemplated by this Agreement, each Receiving Party will promptly
after request of the Disclosing Party either return to the Disclosing Party all
such Confidential Information in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the Disclosing
Party that it has destroyed such Confidential Information (and such copies
thereof and such notes, extracts or summaries based thereon).

26



--------------------------------------------------------------------------------

 

6.1.4Each Party shall be liable for any failure by the members of its Group, and
their respective Representatives, to comply with the restrictions on use and
disclosure of Confidential Information contained in this Agreement.

6.1.5Each Party hereby acknowledges and agrees that the remedy at Law for any
breach of its confidentiality obligations this ARTICLE VI with respect to the
Confidential Information exchanged under this Agreement would be inadequate and
that the Disclosing Party shall be entitled to injunctive relief, without the
requirement of posting any bond or other security, in addition to any other
remedy it may have upon breach of any provision of this Agreement.

6.2Protective Arrangements.  In the event that any Receiving Party or any member
of its Group either determines on the advice of its counsel that it is required
to disclose any Confidential Information of the Disclosing Group pursuant to
applicable Law or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Confidential Information of the
Disclosing Party (or any member of any other Party’s Group), such Receiving
Party shall notify the Disclosing Party (if legally permissible under the
circumstances) prior to disclosing or providing such Confidential Information
and shall cooperate at the expense of the Disclosing Party in seeking any
reasonable protective arrangements requested by the Disclosing Party. Subject to
the foregoing, the member of the Receiving Group that received such request may
thereafter disclose or provide the Disclosing Group’s Confidential Information
to the extent required by such Law (as so advised by counsel) or by lawful
process or such Governmental Authority. The Receiving Party shall promptly
provide the Disclosing Party with a copy of the Confidential Information so
disclosed, in the same form and format so disclosed, together with a list of all
Persons to whom such Confidential Information was disclosed, in each case if
legally permissible under the circumstances.

ARTICLE VII
REPRESENTATIONS, WARRANTIES & COVENANTS

7.1Warranties by both Parties.  Each Party represents, warrants and covenants to
the other Party that:  

7.1.1it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, to conduct its business as currently
conducted and to enter into this Agreement, and to consummate the transactions
contemplated by this Agreement;

7.1.2neither the execution, delivery nor performance of this Agreement by such
Party violates or conflicts with, or will violate or conflict with, any
provision of such Party’s organizational or governing documents or instruments,
nor are there any inconsistencies, to the best of such Party’s knowledge,
between the terms of this Agreement and any of such Party’s obligations to third
parties or under Applicable Law, which bind or encumber it or its property;

7.1.3the execution, delivery and performance of this Agreement has been duly
authorized by such Party’s appropriate authorizing authority or other applicable
governing body and by any other necessary corporate or other legal actions of
such Party, and this Agreement constitutes the valid and binding obligation of
such Party, enforceable in accordance with its

27



--------------------------------------------------------------------------------

 

terms, except as such enforceability may be limited by general principles of
equity or bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally;

7.1.4its performance of services under this Agreement will comply with all
Applicable Laws; and

7.1.5there are no actions, suits, claims or proceedings (pending or threatened)
against, by, or affecting such Party in any court or before any arbitrator or
governmental agency or authority that may have a material adverse effect on such
Party’s assets, its financial condition, the operation of its business or its
ability to perform its obligations under this Agreement.

7.2Additional Warranties by Emergent.  Emergent represents, warrants and
covenants to Aptevo as follows:

7.2.1with respect to each Vial of Product that is Delivered, the Manufacturing
Emergent performs hereunder will be performed in accordance with the Quality
Agreement, the Specifications and cGMPs;

7.2.2as of the Delivery of each Vial, such Vial is Conforming Product.

7.2.3no individual who has been debarred by the FDA (pursuant to 21 U.S.C.
Section 335a) or local regulatory or federal agency from providing services in
any capacity to a person that has an approved or pending drug product
application (a “Debarred Individual”), or an individual or entity known to
Emergent to be an employer, employee, partner or Affiliate of a Debarred
Individual, will be in any manner employed or used by Emergent in the
Manufacture of the Products or any related activities;

7.2.4neither Emergent, nor any Affiliate of Emergent that may be involved in the
Manufacturing of the Products, is a corporation, partnership, association or
other legal entity that has been debarred by the FDA (pursuant to 21 U.S.C.
Section 335a) or local regulatory or federal agency from submitting or assisting
in the submission of any abbreviated drug application (a “Debarred Entity”);

7.2.5as of the Delivery of each Vial of Product, Emergent has good and
marketable title to such Products, and as of Delivery all Products so Delivered
are free from all liens, charges, encumbrances and security interests, other
than (a) licenses of Intellectual Property pursuant to this Agreement and (b)
any liens that are effected by operation of law and that do not adversely affect
Aptevo’s ability to own, use or sell the applicable Product (for clarity, this
Section 7.2.5 shall not be interpreted to include any representation, warranty,
or covenant regarding the non-infringement, non-misappropriation or
non-violation of any Intellectual Property rights of any third party);

7.2.6any changes made after the Effective Time to the Manufacturing process used
by Emergent to Manufacture the Products (other than Product-Specific
Manufacturing Improvements proposed and approved by Aptevo) do not and will not
infringe, misappropriate or otherwise violate the Intellectual Property rights
or any other right of any third party;

28



--------------------------------------------------------------------------------

 

7.2.7under this Agreement, Emergent, or any Affiliate of Emergent, will satisfy
the requirements of a distributor, as such term is defined in the Good
Manufacturing Process Guidelines, 2009 Edition, Version 2 (GUI-0001), as issued
March 4, 2011 by Health Canada (the “Distributor”) and will act as a Distributor
for Aptevo with respect to each Product under this Agreement that is distributed
in Canada and will uphold any and all requirements set forth by the GMPs under
Division 2, Part C of the Food and Drug Regulations (Consolidated Regulations of
Canada, Chapter 870) as applied to an entity that does not hold the drug
identification number for a product acting as a distributor for such product.

7.3Additional Warranties by Aptevo.  Aptevo represents, warrants and covenants
to Emergent as follows:

7.3.1Aptevo’s storage, labeling, distribution, use, and sale of Products
complies and will comply with all Applicable Law;

7.3.2all necessary import and export licenses are in place or will be in place
at the time of import or export (as applicable), and the import, export,
distribution and sale of Products materially comply with all Applicable Law;

7.3.3all necessary approvals of the FDA or any other Governmental Authority,
whether federal, state, local or foreign, for the purpose for which the Products
are intended to be distributed or sold, are in place or will be in place at the
time of distribution or sale; and

7.3.4Aptevo is not aware of any action or proceeding by any Regulatory Authority
threatened against Aptevo relating to safety or efficacy of any of the Products,
other than periodic discourse with the FDA or other Regulatory Authority related
thereto.

7.4Disclaimer of Warranties.  EXCEPT FOR THE WARRANTIES SET FORTH IN SECTIONS
7.1, 7.2 AND 7.3, or as expressly set forth in the SDA or any Ancillary
Agreement, EMERGENT HEREBY DISCLAIMS ALL CONDITIONS, WARRANTIES AND STATEMENTS
IN RESPECT OF THE MATERIALS, THE PRODUCTS AND SERVICES PROVIDED HEREUNDER,
WHETHER EXPRESS OR IMPLIED, CUSTOM OF THE TRADE OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY SUCH CONDITION, WARRANTY OR STATEMENT RELATING TO
MERCHANTABILITY, NONINFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR USE UNDER
ANY CONDITIONS.

ARTICLE VIII
INDEMNIFICATION AND LIMITATION ON LIABILITY

8.1Indemnification by Emergent.  Subject to the limitations set forth in Section
8.4 below, Emergent shall indemnify, defend and hold harmless Aptevo, its
Affiliates and their respective directors, officers, employees, and agents, from
and against any and all Liabilities arising out of Third-Party Claims to the
extent as a result of (a) the failure of Emergent to perform the Manufacturing
in compliance with cGMP or the Specifications, (b) the fraud, gross negligence
or willful misconduct of Emergent, its directors, officers, employees or agents
in the performance of its obligations under this Agreement, (c) the recall,
product withdrawal or other field correction action of any Product by the FDA,
other Governmental Authority or otherwise,

29



--------------------------------------------------------------------------------

 

to the extent caused by Emergent’s Delivery of Product that, as of such
Delivery, does not meet Specifications, (d) any changes made after the Effective
Time to the Manufacturing process used by Emergent to Manufacture the Products
(except to the extent resulting solely from a Product-Specific Manufacturing
Improvement proposed and approved by Aptevo) or (e) any alleged or actual
infringement or misappropriation of Third Party Intellectual Property rights to
the extent resulting from Emergent’s use of any Emergent information, data or
property in the performance of this Agreement or resulting from any Facility
Improvements and Platform Manufacturing Improvements.

8.2Indemnification by Aptevo.  Aptevo will indemnify, defend, and hold harmless
Emergent, its Affiliates and their respective directors, officers, employees,
and agents, from and against any and all Liabilities arising out of Third-Party
Claims to the extent as a result of (a) the promotion, distribution, marketing,
sale or use of any Product by Aptevo or any third party, including any product
liability claim of a third party (except to the extent such claim is subject to
Emergent’s indemnification obligations under Section 8.1 above), (b) the fraud,
gross negligence or willful misconduct of Aptevo, its directors, officers,
employees or agents in the performance of its obligations or exercise of its
rights under this Agreement, (c) any alleged or actual infringement or
misappropriation of third party Intellectual Property rights in the Products or
any portion thereof (except to the extent such claim is subject to Emergent’s
indemnification obligations under Section 8.1 above), or resulting from use of
any Aptevo information, data or property in the performance of this Agreement,
including without limitation the labeling specifications provided to Emergent by
Aptevo, (d) the recall, product withdrawal or other field correction action of
any Product by the FDA, other Governmental Authority or otherwise (other than
recalls for which Emergent is obligated to indemnify Aptevo pursuant to Section
8.1(c)) or (e) the breach by Aptevo of its representations, warranties,
obligations or covenants hereunder (except for a breach of payment obligations).

8.3Conditions.  Promptly after a Party (the “Indemnified Party”) obtains
knowledge of the existence or commencement of any claim or proceeding with
respect to which the Indemnified Party is entitled to indemnification under
Section 8.1 or 8.2, such Indemnified Party will notify the other Party (the
“Indemnifying Party”) of such claim or proceeding in writing; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent that the rights of the Indemnifying Party
are actually prejudiced thereby.  The Indemnifying Party will assume the defense
and settlement of such claim or proceeding with counsel reasonably satisfactory
to the Indemnified Party at the Indemnifying Party’s sole risk and expense;
provided, however, that the Indemnified Party (i) will reasonably cooperate with
the Indemnifying Party in the defense and settlement of such claim or
proceeding, and (ii) may not settle any such claim or proceeding without the
Indemnifying Party’s written consent (not to be unreasonably withheld or
delayed).  The Indemnifying Party may not settle any such claim or proceeding
without the Indemnified Party’s written consent, unless such settlement (x)
includes a release of all covered claims or proceedings pending against the
Indemnified Party; (y) contains no admission of liability or wrongdoing by the
Indemnified Party; and (z) imposes no obligations upon the Indemnified Party.

30



--------------------------------------------------------------------------------

 

8.4Limitation on Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE SDA, THE TSA OR ANY OTHER ANCILLARY AGREEMENT:

8.4.1EXCEPT FOR BREACHES OF ARTICLE VI, SECTIONS 2.6.1, 2.6.2, 2.6.3 OR 12.4.2,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY PARTY CLAIMING THROUGH OR UNDER
SUCH OTHER PARTY FOR ANY LOST PROFITS OR REVENUES, OR FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES HOWEVER CAUSED, WHETHER
IN AN ACTION IN CONTRACT, TORT (INCLUDING STRICT LIABILITY), BASED ON A
WARRANTY, OR OTHERWISE, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
EVEN IF THE FIRST PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;

8.4.2EMERGENT SHALL BE ENTITLED TO SEEK LOST PROFITS, OR INDIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES, AGAINST APTEVO, ANY MEMBER OF THE APTEVO
GROUP, ANY ACQUIRING PARTY OR ANY AFFILIATE OF THE FOREGOING ARISING OUT OF OR
IN CONNECTION WITH ANY BREACH OF ARTICLE VI, SECTIONS 2.6.2, 2.6.3 OR 12.4.2,
DIRECTLY OR INDIRECTLY, BY APTEVO OR ANY OF THE FOREGOING.

8.4.3EXCEPT FOR APTEVO’S INDEMNITY OBLIGATIONS UNDER SECTION 8.2 AND FOR EITHER
PARTY’S BREACH OF ARTICLE VI, SECTIONS 2.6.1, 2.6.2, 2.6.3 OR 12.4.2, EACH
PARTY’S LIABILITY FOR ALL CLAIMS ARISING UNDER THIS AGREEMENT SHALL NOT EXCEED
THE AMOUNT PAID BY APTEVO TO EMERGENT UNDER THIS AGREEMENT DURING THE ONE YEAR
PRECEDING THE EVENT THAT GAVE RISE TO SUCH CLAIM; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT LIMIT APTEVO’S PAYMENT OBLIGATIONS FOR PURCHASE OF PRODUCT
AND SERVICES OR OTHER FEES DUE HEREUNDER, INCLUDING WITHOUT LIMITATION ANY
AMOUNTS PAYABLE IN CONNECTION WITH MINIMUM ANNUAL ORDER OBLIGATIONS PURSUANT TO
SECTION 3.1.5; AND

8.4.4EMERGENT’S LIABILITY FOR THE REPLACEMENT OF OR THE COST OR VALUE OF ANY
MATERIALS (EXCLUDING ACTIVE PHARMACEUTICAL INGREDIENTS) OR PRODUCTION EQUIPMENT
SUPPLIED TO EMERGENT HEREUNDER BY APTEVO (IF ANY), INCLUDING BUT NOT LIMITED TO
ANY MATERIALS (EXCLUDING ACTIVE PHARMACEUTICAL INGREDIENTS) OR SUCH PRODUCTION
EQUIPMENT LOST OR DAMAGED, SHALL BE LIMITED TO THE ACTUAL VALUE THEREOF, BUT IN
ANY EVENT SHALL NOT EXCEED EMERGENT’S INSURANCE COVERAGE FOR PROPERTY OF OTHERS
AND ANY RELATED LOSS OR DAMAGE.  APTEVO WILL BE RESPONSIBLE FOR PROVIDING THE
VALUE OF ANY CLAIMED LOSS TO EMERGENT’S INSURANCE CARRIER FOR LOSSES COVERED BY
EMERGENT’S INSURANCE POLICY.

31



--------------------------------------------------------------------------------

 

8.5Interaction with the SDA and other Ancillary Agreements.  Notwithstanding
anything to the contrary in the SDA, in no event may any claim, including any
Dispute, under or with respect to the subject matter of this Agreement be the
basis of an indemnification claim under Article IV of the SDA or under any other
Ancillary Agreement.

ARTICLE IX
TERM AND TERMINATION

9.1Term.  Unless terminated in accordance with the provisions of Section 9.2,
the term of this Agreement shall commence on the date hereof and continue for a
period of ten (10) years.

9.2Termination.  This Agreement may be terminated:

9.2.1by either Party immediately, in the event of an Insolvency/Bankruptcy Event
with respect to the other Party;

9.2.2by Emergent immediately, or at Emergent’s discretion, suspended
immediately, upon written notice to Aptevo if Aptevo fails to pay Emergent in
full any undisputed amount due and payable in connection with this Agreement
within forty-five (45) days after receipt of written notice from Emergent of
such failure;

9.2.3by the non-breaching Party immediately, if the other Party has materially
breached this Agreement and fails to cure such breach (a) within thirty (30)
days after receipt of written notice thereof or (b) if such breach cannot be
cured within such thirty (30) day period, such period of time as the breaching
Party is diligently making efforts to cure such breach, but in no event more
than ninety (90) days after receiving notice of such breach from the
non-breaching Party;

9.2.4by Aptevo, in its entirety, by providing not less than twenty-four (24)
months’ written notice;

9.2.5by Emergent, in its entirety, by providing not less than thirty-six (36)
months’ written notice;

9.2.6by Aptevo, immediately upon written notice to Emergent in the event of a
Manufacturing Failure; or

9.2.7by Aptevo, solely with respect to all 3PL Services, by providing not less
than six (6) months’ written notice.

Notwithstanding the above, in no event shall notice or intention to terminate be
deemed to waive any rights to damages or any other remedy which the Party giving
notice of failure to pay or breach under Sections 9.2.2 or 9.2.3 may have as a
consequence of such failure or breach.

9.3Outstanding Obligations.  Termination or expiration of this Agreement, for
whatever reason, shall not affect the obligation of either Party to make any
payments for which it is liable prior to or upon such termination.  Upon any
termination of this Agreement, Aptevo

32



--------------------------------------------------------------------------------

 

shall be responsible for any Binding Purchase Orders (although Emergent shall
have the right, in its discretion, to cancel any such Purchase Order) and will
purchase from Emergent, at a price equal to Emergent’s cost therefor, any
Materials purchased for the Products (based on forecasts or otherwise) which
Emergent has reasonably purchased or ordered which cannot be canceled.  Upon
receipt of such payment, Emergent shall immediately deliver such Materials to
Aptevo EXW (such Materials’ locations).  Section 4.4(a) of the PLA is hereby
incorporated by reference.

9.4Manufacturing Failure; CMO Appointment.  If (i) a Manufacturing Failure
occurs, and if Aptevo obtains the right, under Section 2.1(b) of the PLA, to
exercise the right to have a Product manufactured by a CMO (as such term is
defined in the PLA), or (ii) Emergent approves of a CMO in its sole and absolute
discretion pursuant to Section 2.1(b) of the PLA (each, a “Triggering Event”),
Emergent shall, itself or through the relevant member of the Emergent Group:

9.4.1Technology Transfer.  Provide reasonable assistance in the transfer of the
Manufacturing Technology (as such term is defined in the PLA) and the Included
Manufacturing Improvements to such CMO as follows: (i) Emergent will, without
charge to Aptevo or the CMO, provide to such CMO the documentation of the
Manufacturing Technology and the Included Manufacturing Improvements, in hard
copy or electronic form, that is in Emergent’s possession and control; (ii)
Emergent will provide up to seven hundred fifty (750) FTE-hours of support
without charge to Aptevo or the CMO to train such CMO in using such
Manufacturing Technology and Included Manufacturing Improvements; and (iii) if
such CMO needs reasonable additional assistance to use the Manufacturing
Technology and Included Manufacturing Improvements, beyond the seven hundred
fifty (750) FTE-hours set forth in the foregoing clause (ii), then Emergent will
provide such reasonably requested support for up to three (3) years after the
beginning of the technology transfer process and Aptevo will reimburse Emergent
for such additional support at Emergent’s then-standard rate.

9.4.2Manufacturing License.  Subject to the terms and conditions of this
Agreement, grant to Aptevo a royalty-free, worldwide, non-transferable (except
as provided in this Section 9.4.2 and for certain assignments as provided in
Section 12.4) license, under the Included Manufacturing Improvements in the form
in which such Included Manufacturing Improvements exist at the time of the
Triggering Event, to make, have made, use, sell, offer to sell, import and
otherwise commercialize the Products, solely within the Field, provided that
Aptevo may only exercise (and the other members of the Aptevo Group may only
exercise) the rights to make and have made the Products through such CMO
pursuant to and in accordance with the PLA.  Sections 2.6.3, 2.6.5 and 2.6.6 of
this Agreement shall apply to Aptevo with respect to such license.  Such license
is subject to Aptevo’s compliance with the terms of this Section 9.4.2 and, as
applicable, Section 12.4 and shall terminate (a) upon the termination of the PLA
for any reason or (b) if Aptevo breaches any term of any of Sections 2.6.3,
2.6.5, 2.6.6, this 9.4.2 or 12.4 and (i) fails to cure such breach within ninety
(90) days after receipt of written notice of such breach from Emergent or (ii)
if such breach is incapable of cure, as determined by Emergent in Emergent’s
reasonable discretion.

33



--------------------------------------------------------------------------------

 

ARTICLE X
INSURANCE

10.1Product Liability Insurance.  Aptevo and Emergent shall each, at its own
expense, maintain product liability insurance coverage, through the term of this
Agreement and for a period of six (6) years thereafter, of at least ten million
dollars ($10,000,000).  Aptevo and Emergent will provide a certificate of
insurance to the other upon request.  Emergent shall be covered as an additional
insured on Aptevo’s product liability policy.  If such product liability
insurance is underwritten on a claims made basis, Aptevo and Emergent agree that
any change of the fronting insurance carriers may require the purchase of prior
acts coverage to ensure that coverage will be continuous throughout the term of
this Agreement and for a period of six (6) years thereafter.

10.2Insurance; Liability to Third Persons.  Emergent and Aptevo, each at their
own expense, shall obtain and thereafter maintain during the term of this
Agreement:

10.2.1workers’ compensation as required by all applicable laws and Employer’s
Liability insurance with a policy limit of not less than one million dollars
($1,000,000); and

10.2.2A combination of commercial general liability insurance and excess or
umbrella insurance including contractual liability with combined minimum limits
of ten million dollars ($10,000,000) for each occurrence and in the aggregate.

Each Party shall immediately give the other or its representative notice of any
suit or action filed, or prompt notice of any claim made, against them arising
out of the performance of this Agreement.

ARTICLE XI
DISPUTE RESOLUTION

11.1Resolution Process.  Notwithstanding anything to the contrary in the SDA,
any Dispute (as defined below) shall be resolved exclusively in accordance with
the following provisions of this ARTICLE XI:

11.1.1Disputes.  Any controversy or claim arising after the Effective Time and
arising out of or relating to this Agreement, or the breach hereof, other than
an inability to reach agreement under Section 3.16.3 (a “Dispute”), shall be
resolved: (a) first, by negotiation by the Project Managers, and then (if there
remains a Dispute) negotiation by and among the members of the Joint Steering
Committee, with the possibility of mediation as provided in Section 11.1.2; and
(b) then, if negotiation and mediation fail, by binding arbitration as provided
in Section 11.2. Each Party agrees on behalf of itself and each of its
Subsidiaries that the procedures set forth in this ARTICLE XI shall be the
exclusive means for resolution of any Dispute. The initiation of mediation or
arbitration hereunder will toll the applicable statute of limitations for the
duration of any such proceedings.

11.1.2Negotiation and Mediation.  If either Party serves written notice of a
Dispute upon the other Party (a “Dispute Notice”), the Parties will first
attempt to resolve such Dispute by direct discussions and negotiation (including
as set forth in Section 11.1.1 above). If

34



--------------------------------------------------------------------------------

 

the Parties agree, the Parties may also attempt to resolve the Dispute by a
mediation administered by the International Institute for Conflict Prevention &
Resolution (“CPR”) under its Mediation Procedure.

11.2Arbitration.  

11.2.1If a Dispute is not resolved within forty-five (45) days (or later if
mutually agreed by the Parties) after the service of a Dispute Notice, either
Party shall have the right to commence arbitration.  The arbitration shall be
administered by the CPR pursuant to its Arbitration Rules and Procedures.
References herein to any arbitration rules or procedures mean such rules or
procedures as amended from time to time, including any successor rules or
procedures, and references herein to the CPR include any successor thereto. The
arbitration shall be before three (3) arbitrators. Each Party shall designate
one arbitrator in accordance with the “screened” appointment procedure provided
in Rule 5.4 of the CPR Rules. The two Party-appointed arbitrators will select
the third, who will serve as the panel’s chair or president. This arbitration
provision, and the arbitration itself, shall be governed by the Laws of the
State of Delaware and the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

11.2.2Consistent with the expedited nature of arbitration, each Party will, upon
the written request of the other Party, promptly provide the other with copies
of documents on which the producing Party may rely in support of or in
opposition to any claim or defense. At the request of a Party, the arbitrators
shall have the discretion to order examination by deposition of witnesses to the
extent the arbitrator deems such additional discovery relevant and appropriate.
Depositions shall be limited to a maximum of five (5) per Party and shall be
held within forty-five (45) days of the grant of a request. Additional
depositions may be scheduled only with the permission of the arbitrators, and
for good cause shown. Each deposition shall be limited to a maximum of one day’s
duration. All objections are reserved for the arbitration hearing except for
objections based on privilege and proprietary or confidential information. The
Parties shall not utilize any other discovery mechanisms, including
international processes and U.S. federal statutes, to obtain additional evidence
for use in the arbitration. Any dispute regarding discovery, or the relevance or
scope thereof, shall be determined by the arbitrators, which determination shall
be conclusive. All discovery shall be completed within 120 days following the
appointment of the arbitrators. All costs and fees relating to the retrieval,
review and production of electronic discovery shall be paid by the Party
requesting such discovery.

11.2.3The panel of arbitrators shall have no right, power or authority, under
the CPR Rules for Non-Administered Arbitration or otherwise, to (i) award
non-monetary or equitable relief of any sort (except as set forth in Section
2.6.3, ARTICLE VI, and except in the event of a breach of Section 12.4.2 or as
necessary to otherwise enforce Section 12.4.2); (ii) relieve the Parties from
their agreement hereunder to arbitrate or otherwise to amend or disregard any
provision of this Agreement; (iii) limit, expand, alter, amend, modify, revoke
or suspend any condition or provision of this Agreement; or (iv) adjudicate any
matters pertaining to the SDA or any Ancillary Agreement other than this
Agreement.

11.2.4Absent fraud or manifest error, any arbitral award issued hereunder shall
be final, binding and the sole and exclusive remedy to the Parties. Either Party
may seek to

35



--------------------------------------------------------------------------------

 

confirm and enforce any final award entered in arbitration, in any court of
competent jurisdiction.

11.2.5Except as may be required by Law or any applicable rules and regulations
of any stock exchange, neither a Party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both Parties.

11.3Expert Resolution for Lack of Agreement in Section 3.16.3.  If the Parties
are unable to reach agreement within thirty (30) days of beginning discussions
under Section 3.16.3, the disagreement shall be resolved pursuant to this
Section 11.3.

11.3.1Any matter under this Section 11.3 shall be referred to a person suitably
qualified to determine such matter who shall be jointly nominated and approved
by the Parties (the “Expert”).  The Expert will act as an expert, not as an
arbitrator.  Any fee due the Expert shall be shared by the Parties.  The
Expert’s terms of appointment shall include: (i) a requirement that the Expert
act fairly; (ii) unless otherwise agreed by the Parties, a requirement that the
Expert hold adequate professional indemnity insurance both then and for at least
the period of statutory limitation following the date of the Expert’s
determination; (iii) confidentiality obligations reasonably acceptable to the
Parties; and (iv) a commitment by the Parties to supply to the Expert all such
assistance, documents and information as the Expert may reasonably require for
the purpose of his or her determination.

11.3.2Within fifteen (15) days after the designation of the Expert pursuant to
Section 11.3.1, the Parties shall each simultaneously submit to the Expert and
one another a written statement of their respective positions on the
disagreement.  Each Party shall have five (5) days from receipt of the other
Party’s submission to submit to the Expert and the other Party a written
response thereto, which shall include any specific financial or back-up
information in support thereof.  The Expert shall have the right to meet with
the Parties, either alone or together, as necessary to make a determination.

11.3.3No later than thirty (30) days after the designation of the Expert, the
Parties shall each submit a final proposal to the Expert, who shall select one
of such proposals based on the Expert’s opinion as to the overall fairness and
reasonableness of such proposal in light of the totality of the
circumstances.  The Expert shall provide the Parties with a written statement
setting forth the basis of the determination.  The decision of the Expert shall
be final and conclusive, absent manifest error on all such matters.

11.4Interim Relief.  At any time during the resolution of a dispute between the
Parties, either Party has the right to apply to any court of competent
jurisdiction for interim relief, including pre-arbitration attachments or
injunctions, necessary to preserve the Parties’ rights or to maintain the
Parties’ relative positions until such time as the arbitration award is rendered
or the dispute is otherwise resolved.

11.5Expenses.  Each Party shall bear its own costs, expenses and attorneys’ fees
in pursuit and resolution of any dispute; provided, however, that, in the event
of any arbitration with respect to any dispute pursuant to Section 11.1 in which
the arbitrator issues an arbitral award in an amount that is within ten percent
(10%) of the amount of the most recent bona fide

36



--------------------------------------------------------------------------------

 

written settlement offer submitted by a Party and rejected by a Party in
connection with such dispute, then the Party that rejected such settlement offer
shall bear both Parties’ costs, expenses and attorneys’ fees incurred in
connection with such arbitration (including the fees and expenses of any
arbitrator).

ARTICLE XII
MISCELLANEOUS

12.1Provisions from the SDA.  The Parties agree and acknowledge that this
Agreement is an Ancillary Agreement and, therefore, that certain provisions of
the SDA apply hereto, provided, however, that if there is any conflict between
the terms of this Agreement and the terms of the SDA, the terms of this
Agreement apply with respect to the subject matter hereof.  Sections 11.1
(Counterparts; Entire Agreement; Corporate Power), 11.2 (Governing Law), 11.6
(Severability), 11.10 (Headings), 11.11 (Survival of Covenants), 11.12 (Waivers
of Default), 11.14 (Amendments), 11.15 (Interpretation) and 11.16 (No Set Off)
of the SDA are incorporated herein by reference, mutatis mutandis.

12.2Notices.  All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 12.2):

If to Emergent, to:

General Counsel
400 Professional Drive
Suite 400
Gaithersburg, MD  20879

If to Aptevo to:

General Counsel
2401 4th Avenue
Suite 1050
Seattle, WA  98121

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

12.3Force Majeure.  If either Party fails to fulfill its obligations hereunder
(other than an obligation for the payment of money), when such failure is due to
an act of God, or other circumstances beyond its reasonable control (to the
extent such Party could not have mitigated the effects of such events using
reasonable efforts), including but not limited to unanticipated Manufacturing
Facility shutdown, supplier delays or failures, equipment failure, fire, flood,
civil commotion, riot, war (declared and undeclared), revolution, action by
government including

37



--------------------------------------------------------------------------------

 

delays in obtaining governmental approvals or embargoes, then said failure shall
be excused for the duration of such event and for such a time thereafter as is
reasonable to enable the Parties to resume performance under this
Agreement.  Any failure of Emergent in performing its obligations hereunder due
to Aptevo’s failure to provide to Emergent any information, assistance or
material necessary for Emergent to perform its activities under this Agreement
shall also so excuse Emergent’s failure.

12.4Assignability.  

12.4.1This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.  Except as
otherwise provided for in this Agreement, this Agreement shall not be assignable
by either Party, in whole or in part,  without the express written consent of
the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void.  Notwithstanding the
foregoing, no such consent shall be required for (i) the assignment of all of
Aptevo’s rights and obligations under this Agreement to an acquirer of all or
substantially all of the assets of the Aptevo Group relating to all the
Products, (ii) the assignment of all of Emergent’s rights and obligations under
this Agreement to an acquirer of all or substantially all of the assets of
Emergent relating to the Manufacturing Technology or (iii) the licensing,
assignment or otherwise transferring of any Aptevo Intellectual Property,
subject to the license granted to Emergent herein.

12.4.2If Aptevo or a member of the Aptevo Group (in each case, except to the
extent otherwise expressly permitted by this Agreement or any other Ancillary
Agreement), or any successor or assignee of Aptevo, or an Acquiring Entity
operates a Competing Program, (i) such Person and its Affiliates shall establish
and enforce internal processes, policies, procedures and systems to strictly
segregate information relating to any Competing Program from the Manufacturing
Technology and the Included Manufacturing Improvements; (ii) such Person and its
Affiliates shall not use, directly or indirectly, any Manufacturing Technology,
Included Manufacturing Improvements or any Confidential Information of Emergent
in such Competing Program (except that a CMO is permitted to use the
Manufacturing Technology and the Included Manufacturing Improvements solely to
manufacture the Products on behalf of Aptevo or its successor or assignee, as
applicable, solely in accordance with the terms of this Agreement and the PLA);
(iii) no personnel who had access to the Manufacturing Technology or Included
Manufacturing Improvements at any time may conduct any activities under such
Competing Program (except that a CMO is permitted to use the Manufacturing
Technology and the Included Manufacturing Improvements solely to manufacture the
Products on behalf of Aptevo or its successor or assignee, as applicable, solely
in accordance with the terms of this Agreement and the PLA); and (iv) Emergent
may abstain from sharing with such Person and its Affiliates any Confidential
Information related to the Manufacturing Technology or the Included
Manufacturing Improvements, in its sole discretion. Notwithstanding anything
else to the contrary in the Agreement, following an assignment of this Agreement
by a Party in accordance with such Party’s right to assign this Agreement under
Section 12.4.1(i) or (ii), as applicable, the assigning Party may request from
the non-assigning Party that the assigning Party be released from liability with
regard to the actions of such assignee under this Agreement following such
assignment, which release shall not be unreasonably withheld or delayed.

38



--------------------------------------------------------------------------------

 

12.4.3Nothing herein shall prevent Emergent or any member of the Emergent Group
from, subject to the licenses granted to Aptevo herein, licensing, assigning or
otherwise transferring any right, title or interest in or to any Licensed IP or
Included Manufacturing Improvements.  

12.4.4To the extent either Party assigns the Intellectual Property underlying
any license granted under this Agreement, such Party shall assign the applicable
portions of this Agreement to such assignee.

12.4.5Notwithstanding anything to the contrary contained herein in the SDA or in
any other Ancillary Agreement, any attempt by Aptevo to assign any rights or
obligations arising under this Agreement, the CDA or the PLA shall be void
unless Aptevo concurrently assigns this Agreement, the CDA and the PLA (to the
extent such agreements have not terminated or expired) to the same assignee, and
(b) the applicable assignment, transfer (including by operation of law) or
change of control of Aptevo shall be void unless the same person or entity is,
as of any relevant time, “Aptevo” under this Agreement and “Aptevo” under the
CDA and PLA.

12.4.6The assigning Party shall remain bound by all obligations with respect to
the other Party’s Confidential Information under this Agreement.  The
non-assigning Party may disclose the assigning Party’s Confidential Information
to the assignee as necessary for the non-assigning Party’s performance of its
obligations and exercise of its rights under this Agreement.

12.5Independent Contractors.  It is expressly agreed that Emergent and Aptevo
shall be independent contractors and that the relationship between Emergent and
Aptevo shall not constitute a partnership, joint venture or agency.  Neither
Emergent nor Aptevo shall have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.

12.6Bankruptcy.  All rights and licenses granted under or pursuant to any
Section of this Agreement are rights to “intellectual property” (as defined in
Section 101(35A) of Title 11 of the United States Code, as amended (the
“Bankruptcy Code”)).  Each Party shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code with respect to such rights and
licenses.

12.7Survival.  All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed
after the execution and or termination hereof, or are prospective in nature,
shall survive such execution or termination, as the case may be, including
Sections 2.6.3, 2.6.5, 2.6.6, 3.7, 3.9, 3.17, 3.18, 3.20, 3.21, 6.1, 7.4,
ARTICLE VIII, Section 9.3, Section 9.4 (solely to the extent a Triggering Event
had occurred prior to the expiration or termination of this Agreement or if this
Agreement is terminated pursuant to Section 9.2.5), ARTICLE X, Sections 11.1,
11.2, 11.4, 11.5, 12.1, 12.2, 12.3, 12.4, 12.5, 12.7, 12.8 and 12.9.

39



--------------------------------------------------------------------------------

 

12.8Further Assurances.  Each Party covenants and agrees that, without any
additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.  For clarity, nothing in this Section 12.8 shall be construed as
an obligation on the part of either Party to perform any services.

12.9Quality Agreement.  The Quality Agreement shall, together with this
Agreement, apply to the provision of any service contemplated under this
Agreement solely to the extent such service relates to quality assurance matters
and is within the subject matter of the Quality Agreement.  In the event of any
conflict or inconsistency between the Quality Agreement and this Agreement
solely with respect to quality assurance matters, the Quality Agreement shall
control.  In the event of any other conflict or inconsistency (including, for
the avoidance of doubt, with respect to the respective remedies of the parties
with respect to any service contemplated under this Agreement), this Agreement
shall control.

[Signature Page Follows]

 

40



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their duly authorized representatives.

 

EMERGENT BIOSOLUTIONS INC.

 

 

By:

 

/s/ Robert Kramer

 

Name:

Robert Kramer

Title:

EVP & CFO

 

 

APTEVO THERAPEUTICS INC.

 

 

By:

 

/s/ Marvin White

 

Name:

Marvin L. White

Title:

President & CEO

 

 

[Signature Page to Amended and Restated Manufacturing Services Agreement]



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES:

Schedule A.Pricing

Schedule B.Order Minimums

Schedule C.Quality Agreement

Schedule D.[reserved]

Schedule E.3PL Services


 

--------------------------------------------------------------------------------

 

Schedule A

Pricing

This schedule is attached to and made part of the Amended and Restated
Manufacturing Services Agreement by and between Emergent BioSolutions Inc. and
Aptevo Therapeutics Inc., dated as of September [__], 2017 (the
“Agreement”).  All capitalized terms used in this schedule have the meaning set
forth in the Agreement or otherwise shall be interpreted as set forth in the
Agreement.

 

BASE COST PRICE TABLE AS OF AUGUST 1, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE PRODUCT COST/VIAL

 

 

 

 

PRODUCT

SIZE

480L Batch

 

1000L Batch

 

Stability Cost (first Mfg’d Batch
on an annual basis)

 

Hepagam B

1 ml

$

56.65

 

$

53.56

 

$

23,690

 

Hepagam B

5 ml

$

138.02

 

$

125.66

 

$

23,690

 

WinRho

120 ug

$

23.69

 

$

21.63

 

$

19,570

 

WinRho (Unlabeled vials for Uruguay only)

120 ug

$

21.63

 

$

18.54

 

$

19,570

 

WinRho

300 ug

$

35.02

 

$

29.87

 

$

19,570

 

WinRho (Unlabeled vials for Uruguay only)

300 ug

$

31.93

 

$

26.78

 

$

19,570

 

WinRho

500 ug

$

108.15

 

$

99.91

 

$

19,570

 

WinRho

1000 ug

$

99.91

 

$

84.46

 

$

19,570

 

WinRho

3000 ug

$

315.18

 

$

268.83

 

$

19,570

 

VariZIG

125 iu

$

231.75

 

N/A

 

$

28,840

 

 



 

--------------------------------------------------------------------------------

 

BASE COST PRICE TABLE AS OF JANUARY 1, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE PRODUCT COST/VIAL

 

 

 

 

PRODUCT

SIZE

480L Batch

 

1000L Batch

 

Stability Cost (first Mfg’d Batch
on an annual basis)

 

Hepagam B

1 ml

$

56.65

 

$

53.56

 

$

23,690

 

Hepagam B

5 ml

$

138.02

 

$

125.66

 

$

23,690

 

WinRho

120 ug

 

25.75

 

$

22.66

 

$

19,570

 

WinRho (Unlabeled vials for Uruguay only)

120 ug

$

22.66

 

$

19.57

 

$

19,570

 

WinRho

300 ug

$

38.11

 

$

32.96

 

$

19,570

 

WinRho (Unlabeled vials for Uruguay only)

300 ug

$

35.02

 

$

28.84

 

$

19,570

 

WinRho

500 ug

$

113.30

 

$

104.03

 

$

19,570

 

WinRho

1000 ug

$

108.15

 

$

92.70

 

$

19,570

 

WinRho

3000 ug

$

342.99

 

$

294.58

 

$

19,570

 

VariZIG

125 iu

$

231.75

 

N/A

 

$

28,840

 

 

Pricing for bulk product for Venezuela sales will be provided upon request from
Aptevo

 

FOREIGN EXCHANGE ADJUSTMENT SCHEDULE

 



 

--------------------------------------------------------------------------------

 

 

 

 

ADJUSTMENT TO PER VIAL COST IF USD/CAD EXCHANGE RATES ARE:

 

PRODUCT

SIZE

 

+/- 5bps

 

+/- 5 to 10 bps

 

+/- 10 - 15 bps

 

+/- 15 to 20 bps

 

+/- 20 - 25 bps

 

+/- 25 - 30 bps

 

Each incremental change of +/- 5bps beyond +/- 25 – 30 bps

 

Hepagam B

1 ml

480L

$

-

 

$

2.40

 

$

4.80

 

$

7.20

 

$

9.60

 

$

12.00

 

$

2.40

 

 

 

1000L

$

-

 

$

2.30

 

$

4.60

 

$

6.90

 

$

9.20

 

$

11.50

 

$

2.30

 

Hepagam B

5 ml

480L

$

-

 

$

3.40

 

$

6.80

 

$

10.20

 

$

13.60

 

$

17.00

 

$

3.40

 

 

 

1000L

$

-

 

$

2.50

 

$

5.00

 

$

7.50

 

$

10.00

 

$

12.50

 

$

2.50

 

WinRho

120 ug

480L

$

-

 

$

1.10

 

$

2.20

 

$

3.30

 

$

4.40

 

$

5.50

 

$

1.10

 

 

 

1000L

$

-

 

$

1.00

 

$

2.00

 

$

3.00

 

$

4.00

 

$

5.00

 

$

1.00

 

WinRho

300 ug

480L

$

-

 

$

1.30

 

$

2.60

 

$

3.90

 

$

5.20

 

$

6.50

 

$

1.30

 

 

 

1000L

$

-

 

$

1.00

 

$

2.00

 

$

3.00

 

$

4.00

 

$

5.00

 

$

1.00

 

WinRho

500 ug

480L

$

-

 

$

5.40

 

$

10.80

 

$

16.20

 

$

21.60

 

$

27.00

 

$

5.40

 

 

 

1000L

$

-

 

$

5.00

 

$

10.00

 

$

15.00

 

$

20.00

 

$

25.00

 

$

5.00

 

WinRho

1000 ug

480L

$

-

 

$

3.40

 

$

6.80

 

$

10.20

 

$

13.60

 

$

17.00

 

$

3.40

 

 

 

1000L

$

-

 

$

2.50

 

$

5.00

 

$

7.50

 

$

10.00

 

$

12.50

 

$

2.50

 

WinRho

3000 ug

480L

$

-

 

$

11.10

 

$

22.20

 

$

33.30

 

$

44.40

 

$

55.50

 

$

11.10

 

 

 

1000L

$

-

 

$

8.50

 

$

17.00

 

$

25.50

 

$

34.00

 

$

42.50

 

$

8.50

 

VariZIG

125 iu

480L

$

-

 

$

1.20

 

$

2.40

 

$

3.60

 

$

4.80

 

$

6.00

 

$

1.20

 

 




 

--------------------------------------------------------------------------------

 

Schedule B

Order Minimums

This schedule is attached to and made part of the Amended and Restated
Manufacturing Services Agreement by and between Emergent BioSolutions Inc. and
Aptevo Therapeutics Inc., dated as of September [__], 2017 (the
“Agreement”).  All capitalized terms used in this schedule have the meaning set
forth in the Agreement or otherwise shall be interpreted as set forth in the
Agreement.

 

 

1.

Minimum Vials per Order

 

WinRho 120μg

10,000 Vials

WinRho 300μg

10,000 Vials

WinRho 500μg

1,000 Vials

WinRho 1000μg

2,500 Vials

WinRho 3000μg

1,000 Vials

HepaGam 1ml

5,000 Vials

HepaGam 5ml

8,000 Vials

VariZig

3,000 Vial

 

 

2.

Minimum Annual Orders

 

Product

Minimum Annual Order

Hepagam B

1 Batch

WinRho SDF

4 Batches

VariZig

No annual minimum order




 

--------------------------------------------------------------------------------

 

Schedule C

Quality Agreement

This schedule is attached to and made part of the Amended and Restated
Manufacturing Services Agreement by and between Emergent BioSolutions Inc. and
Aptevo Therapeutics Inc., dated as of September [__], 2017 (the
“Agreement”).  All capitalized terms used in this schedule have the meaning set
forth in the Agreement or otherwise shall be interpreted as set forth in the
Agreement.

 




 

--------------------------------------------------------------------------------

 

Schedule D

[reserved]




 

--------------------------------------------------------------------------------

 

Schedule E

3PL Services

This schedule is attached to and made part of the Amended and Restated
Manufacturing Services Agreement by and between Emergent BioSolutions Inc. and
Aptevo Therapeutics Inc., dated as of September [__], 2017 (the
“Agreement”).  All capitalized terms used in this schedule have the meaning set
forth in the Agreement or otherwise shall be interpreted as set forth in the
Agreement.

 

1.

Pharmaceutical Products.  Emergent shall perform the 3PL Services for the
Products that are defined in ARTICLE I of the Agreement (for purposes of this
Schedule E, Vials of the Products shall be referred to as the “3PL Vials”).

 

2.

Warehousing and Inventory Services

 

a.

Emergent warehousing sites shall store all 3PL Vials using reasonable and
ordinary care to protect them against customary perils and complying with all
applicable laws relating to the storage of such 3PL Vials.

 

b.

Emergent shall maintain sufficient records to determine the bin location,
quantity and batch number of 3PL Vials in inventory.  

 

c.

Emergent shall plan for removal of 3PL Vials from inventory for placement on the
next available shipment in accordance with instructions sent by Aptevo via a
shipping order or otherwise in writing.  Aptevo shall bear sole responsibility
for managing its inventory, including choosing the batches from which 3PL Vials
are selected for shipment, monitoring product expiration dates and tracking the
number and type of 3PL Vials in inventory.

 

d.

If any 3PL Vials require special handling, Aptevo shall notify Emergent of such
requirement in writing and Aptevo shall be responsible for all costs incurred by
Emergent with respect to such special handling.

 

e.

Aptevo shall give Emergent advance notice in writing of all deliveries of
products or materials sent to Emergent (including for deliveries among different
Emergent locations for production transfer) and shall ensure that each product
or material shipped to Emergent is packaged in shipping containers and in
individual packaging sufficient for identifying and storing such product or
material.

 

f.

No more than once per calendar quarter, Emergent shall provide Aptevo with one
scheduled physical count verification of the number of 3PL Vials in inventory
upon Aptevo’s written request.

 

g.

Aptevo, its employees and agents may enter the Storage Facility during normal
business hours upon five (5) days prior written notice to Emergent for purposes
of examining the 3PL Vials.

 

--------------------------------------------------------------------------------

 

 

h.

Each Storage Facility shall be operated per the hours set forth below except on
statutory holidays.

 

i.

Emergent Winnipeg  8 AM to 4:00 PM CST  Monday to Friday

 

ii.

Emergent Camden 7:30 AM to 4:00 PM EST  Monday to Friday

 

i.

Emergent will provide Aptevo with a holiday work schedule that applies to
statutory holidays in Canada and the US for all Emergent facilities.

 

3.

Transportation Services

 

a.

Emergent shall provide Aptevo a list of Emergent-approved shipping companies
associated with distribution of 3PL Vials.

 

b.

Aptevo will select shipping companies to use from the Emergent-approved shipping
companies, and shall provide Emergent a list of such shipping companies in
writing.

 

 

c.

Aptevo is responsible for the ongoing selection and qualification of all
shipping-related entities associated with the distribution of product, including
customs brokers, carriers and other such entities.

 

d.

For new shipping company qualifications, Emergent will work with Aptevo on the
qualification required.  Emergent and Aptevo shall agree on the scope of work
before proceeding with any such qualification work.

 

e.

Aptevo shall set up direct vendor accounts with each shipping company and
establish terms and conditions with each shipping company, including insurance
and liability expectations.

 

f.

Emergent locations shall provide Aptevo a list of all approved shipping
containers with copies of supporting validations and pack out instructions by
container.

 

g.

In the event that Aptevo desires a different shipping container, then at
Aptevo’s cost, Emergent will work with Aptevo on the validation of new
containers or shipping method.  Emergent and Aptevo shall agree on the scope of
work before proceeding with any such validation work. Aptevo also has the option
to purchase the validation from any shipping container supplier and present that
as a viable option for shipping Aptevo product.

 

4.

Distribution Services.

 

a.

Order Processing – In General.  

 

i.

Aptevo shall provide Emergent with a shipping schedule for requested shipments
for Canadian and ROW shipments.

 

--------------------------------------------------------------------------------

 

 

ii.

With respect to each Shipping Order, Emergent shall use commercially reasonable
efforts to meet Aptevo’s requested delivery date and to perform its other
responsibilities under this item, provided that Aptevo provides sufficient
notice pursuant to the below items. Upon acceptance, Emergent shall confirm the
date of the shipment.

 

 

iii.

If Aptevo provides such sufficient notice and Emergent is unable to meet
Aptevo’s requested shipping date, Emergent shall promptly inform Aptevo in
writing, which notice shall include a brief explanation of the cause of the
delay and Emergent’s plan to fulfill the Shipping Order.

 

iv.

Aptevo will provide Emergent with a completed pick list or Request for Product
Shipment (RFPS) that shall specify the 3PL Vials to be shipped and the Emergent
locations from which the 3PL Vials shall be shipped.

 

v.

Aptevo and Emergent will coordinate the completion of required documents for the
shipment.

 

vi.

For final shipment confirmation, Aptevo will provide Emergent with a copy of the
completed Aptevo approval summary page for Canadian and ROW shipments and back
up required documents for their respective shipping destination.

 

vii.

All shipments are considered Ex Works Emergent locations.  Freight costs and
product insurance are the responsibility of either Aptevo or Aptevo’s customers.
This includes the transfer of product between Emergent facilities.

 

b.

US Orders.  For each Shipping Order with a Distribution Destination of the
United States, the required steps are:  

 

i.

Aptevo shall provide a packing list to generate the shipment by Emergent

 

ii.

Emergent will generate a pick list to pick and pack the order

 

iii.

Emergent shall process orders between Monday to Thursday before 1:00pm EST to
allow for same day processing.

 

iv.

Shipping Orders received by Emergent after the 1:00pm EST will be processed and
shipped the next business day for next day delivery.

 

v.

Emergent shall send Aptevo confirmation of shipment including all paperwork by
4:00pm EST on the day of shipment.

 

vi.

Emergent will be responsible for providing tracking and monitoring status of
each US shipment if provided by the applicable shipping company.  If Emergent is
not involved in the arrangement of the shipment, Emergent shall have no
responsibility for tracking the shipment.

 

--------------------------------------------------------------------------------

 

 

vii.

When available, Emergent shall provide Aptevo with a service delivery report (a
“confirmation of delivery receipt”) for all shipments on the next day from the
date of shipment.

 

viii.

Emergency Shipments/ Drop Shipments. In the event that Aptevo requires an
emergency or drop shipment, received outside of the standard shipping times or
processing days indicated above, Aptevo is to contact Emergent in writing with
the requested shipping details.   Emergent will review the request and confirm
if the shipment can be processed.

 

c.

Canadian Orders

 

i.

Canadian Order Lead Time.  For standard monthly Shipping Orders with a
distribution center destination in Canada, Aptevo shall provide a Shipping Order
schedule including shipping details and supporting RFPS’s to Emergent at least
seven (7) business days prior to the requested shipping date of such order.

 

ii.

Canadian Emergency Shipments/ Drop Shipments. Aptevo shall provide a Shipping
Order schedule including shipping details and supporting RFPS’s to Emergent at
least three (3) business days prior to the requested shipping date of such
order.

 

d.

ROW Orders

 

i.

ROW Order Lead Time.  For each Shipping Order with a Distribution Destination of
ROW, Aptevo shall provide such Shipping Order to Emergent at least six (6) weeks
prior to the requested shipping date of such order. If product cannot be
delivered within 3 weeks, Aptevo may request an explanation as to why and when
the order is anticipated to ship.

 

ii.

ROW Emergency Shipments/ Drop Shipments.  Aptevo shall provide a Shipping Order
schedule including shipping details and supporting RFPS’s to Emergent at least
five (5) business days prior to the requested shipping date of such order.

 

e.

Warehouse Transfers.  For warehouse transfers among Aptevo distribution centers
and Emergent locations, Aptevo shall provide Shipping Orders to Emergent at
least seven (7) business days prior to the requested shipping date of such
order, and all such shipments shall occur EXW (Manufacturing Facility
(Winnipeg)).

 

f.

Shipping Labeling and Documents:

 

i.

Emergent to follow standard operating procedures for proper labeling and
documentation. It is the responsibility of both parties to work together to
ensure that all labeling and supporting documents meet the required

 

--------------------------------------------------------------------------------

 

 

customs and regulatory standards. In the event of follow up questions, both
parties will work to resolve in a timely manner.

 

ii.

3 sets of documents will be provided:

 

1.

On the outside of each shipping container, a packing list for 3PL Vials and
containers shall be included.

 

2.

On the inside of each shipping container, customer documents including data
logger instructions shall be included.

 

3.

To the shipping company, accompanying shipping documents for customs and
import/export shall be included.

 

g.

Freight.  Emergent shall use carriers approved and designated by Aptevo and
freight billing shall be sent directly to Aptevo.

 

h.

Documentation.  Aptevo shall provide Emergent with all required import/export
customs documentation, information as to any special customer requirements (as
applicable), and any other details of the shipment request.

 

i.

Emergent is responsible for the accuracy of all details used to complete the
shipment documentation which is provided back to Aptevo.

 

5.

Fee Schedule

Distribution Related Fees

Serialization Fee - 3PL Connection

$ 25,000.00

Handling of serialized product ongoing fee

TBD

Emergent Winnipeg

Warehouse Storage (Receiving and Handling)

$ 41,200/yr

Shipping Cost

$ 515/shipment

Shipping supplies

•Shipping Container

•Dry Ice

•Temptale

•Misc.



 

--------------------------------------------------------------------------------

 

Shipping company qualification

per CMO hour rate

Shipping container validation

per CMO hour rate

Emergent Camden

Warehouse Storage (Receiving and Handling)

$ 28,200/yr

Shipping Cost

$ 231.75 (Standard Box)
$ 334.75 (Large Box)

Shipping supplies

•Shipping Container

•Dry Ice

•Temptale

•Misc.

Shipping company qualification

per CMO hour rate

Shipping container validation

per CMO hour rate

 

 

--------------------------------------------------------------------------------

 

SAP Set Up Fees

Applicable in the event of an assignment of this Agreement.

 

Item

CAMDEN FEES

 

 

Price

 

2018 Qty Estimate

 

2018 Camden Total

 

SAP addition of Product Sponsor - Customer

$

1,500.00

 

 

1

 

 

1,500.00

 

SAP addition of New Sold To Customer

$

1,500.00

 

 

1

 

 

1,500.00

 

SAP Configuration Activities to Ensure Transfer of Ownership - Includes the
training and hand off of order responsibility to be submitted via this One Time
Fee - Camden Portion -3PL Process Only, configured inventory reports

$

25,888.00

 

 

1

 

 

25,888.00

 

Part Number Creation & Revision - Includes the initiation of - Includes Opening
a Change Control to generate the new part number as reflected by change in
Ownership ``

$

500.00

 

 

10

 

 

5,000.00

 

Specification Revision Per Product SKU/(EBSI Camden Part Number)

$

1,000.00

 

 

10

 

 

10,000.00

 

 

 

--------------------------------------------------------------------------------

 

 

6.

Roles and Responsibilities

 

Task

Aptevo Responsibility

Ownership of Inventory

Emergent Responsibility

PO request for Product and Warehousing Services

PO Creation

 

PO Receipt

Warehouse Receiving – Initial Receiving or Receipt after Transfer

 

Aptevo

Emergent responsible for care

Yes

Inventory Control

Yes

 

Yes

Quarterly count required

Shipping Forecast

Yes

 

 

Sales Orders (Samples, RFPS, Transfers to other Warehouses) and Shipping
Instructions

Yes

 

 

Validation of Shipping Containers

Yes

 

Emergent to provide current list of validated shipping options

New validations fall under CMO services agreement

Transportation Selection and Vendor Setup

Yes

 

Assistance provided

Shipping Logistics – Pick, Pack and Load with Documentation

 

Aptevo

Emergent responsible for care

Emergent to follow SOP’s established by Aptevo for shipping

Shipment of Goods – Ex Works All Emergent Locations

Freight cost & product responsibility

Aptevo or Aptevo’s Customer

 

TempTale Release

Aptevo

 

If requested under CMO agreement

Importer or Exporter of Record

Responsible for clarifying whether Aptevo or Customer is responsible

Aptevo or Aptevo’s Customer

Check that documentation supports Aptevo’s direction

 

 